EXECUTION COPY

INTERPOOL, INC.

and

U.S. BANK NATIONAL ASSOCIATION

________________________

WARRANT AGREEMENT

Dated as of September 14, 2004

WARRANT AGREEMENT

TABLE OF CONTENTS1

Page

SECTION 1. Certain Definitions 1

SECTION 2. Appointment of Warrant Agent 5

SECTION 3. Issuance of Warrants; Warrant Certificates 5

SECTION 4. Terms of Warrants; Exercise of Warrants 21

SECTION 5. Payment of Taxes 22

SECTION 6. Reservation of Warrant Shares 22

SECTION 7. Obtaining Stock Exchange Listings 23

SECTION 8. Adjustment of Exercise Price and Number of Warrant Shares Issuable 23

SECTION 9. Fractional Interests 32

SECTION 10. Mandatory Exercise 32

SECTION 11. Stockholder Event 33

SECTION 12. Notices to Warrant Holders 33

SECTION 13. Merger, Consolidation or Change of Name of Warrant Agent 35

SECTION 14. Reports 35

SECTION 15. Warrant Agent 36

SECTION 16. Change of Warrant Agent 37

SECTION 17. Notices to Company and Warrant Agent 38

SECTION 18. Supplements and Amendments 38

SECTION 19. Successors and Assigns 39

SECTION 20. Termination 39

SECTION 21. Governing Law 39

SECTION 22. Benefits of This Agreement 39

SECTION 23. Counterparts 39


_______________________

1 This Table of Contents does not constitute a part of this Agreement or have
any bearing upon the interpretation of any of its terms or provisions.

                      This WARRANT AGREEMENT (the "Agreement") is entered into
as of September 14, 2004 between Interpool, Inc., a Delaware corporation (the
"Company"), and U.S. Bank National Association, a nationally chartered banking
association, as Warrant Agent (the "Warrant Agent").

RECITALS

                      The Company proposes to issue to certain Purchasers named
in the Securities Purchase Agreement referred to below (the “Purchasers”) (i)
common stock purchase warrants to purchase up to an aggregate of 5,475,768
shares of the Company’s Common Stock, par value $.001 per share (the “Series A
Warrants”), and (ii) common stock purchase warrants, as hereinafter described to
purchase up to an aggregate of 2,857,565 shares of the Company’s Common Stock,
par value $.001 per share (the “Series B Warrants” and, together with the Series
A Warrants, the “Warrants”). The Series A Warrants will be exercisable at any
time or from time to time prior to 5:00 pm New York City time on September 1,
2014 (the “Expiration Time”). The Series B Warrants will be exercisable at any
time after the Stockholder Event (contemplated by Section 11 of this Agreement
(or earlier in the circumstances described in Section 11)) and prior to the
Expiration Time.

                      The Company and the Purchasers are concurrently entering
into a Securities Purchase Agreement dated the date hereof (the “Securities
Purchase Agreement”), pursuant to which the Purchasers are purchasing the
Company’s 6% Senior Notes due 2014 (the “Notes”) and the Warrants.

                      The Company, certain of its existing stockholders and the
Purchasers are concurrently entering into an Investor Rights Agreement dated the
date hereof providing for certain rights for the benefit of the holders of
Warrants and Warrant Shares.

                      The Company desires the Warrant Agent to act on behalf of
the Company, and the Warrant Agent is willing so to act, in connection with the
issuance of Warrant Certificates (as defined below) and other matters as
provided herein.

                      It is a condition to the obligation of the Purchasers
under the Securities Purchase Agreement that the Company and the Warrant Agent
shall have entered into this Agreement.

AGREEMENT

                      In consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

                      SECTION 1. Certain Definitions.

                      (a) As used in this Agreement, the following terms shall
have the following respective meanings:

                      “144A Global Warrants” means global Warrants substantially
in the form of Exhibits A - 1 and B - 1, respectively hereto bearing the Global
Warrant Legend and the Private Placement Legend and deposited with or on behalf
of, and registered in the name of, the Depositary or its nominee.

                      "Affiliate" means an affiliate as defined in Rule 144.

                      “Applicable Procedures” means, with respect to any
transfer or exchange of or for beneficial interests in any Global Warrant, the
rules and procedures of the Depositary that apply to such transfer or exchange.

                      "Commission" means the Securities and Exchange Commission.

                      "Common Stock" means the Company's common stock, par value
$.001 per share.

                      “Definitive Warrant” means a certificated Warrant
registered in the name of the Holder thereof and issued in accordance with
Section 3.1 or 3.5 hereof, substantially in the form of Exhibit A hereto except
that such Warrant shall not bear the Global Warrant Legend and shall not have
the “Schedule of Exchanges of Interests in the Global Warrants” attached
thereto.

                      “Depositary” means, with respect to the Warrants issuable
or issued in whole or in part in global form, the Person specified in Section
3.3 hereof as the Depositary with respect to the Warrants, and any and all
successors thereto appointed as Depositary hereunder and having become such
pursuant to the applicable provision of the Indenture.

                      “Global Warrants” means, individually and collectively,
each of the Restricted Global Warrants and the Unrestricted Global Warrants,
substantially, in the form of Exhibits A -1  and B - 1, respectively, hereto
issued in accordance with Section 3.1 and 3.5 hereof.

                      “Global Warrant Legend” means the legend set forth in
Section 3.5(g)(ii), which is required to be placed on all Global Warrants issued
under this Warrant Agreement.

                      “Holder” means a person who is listed as the record owner
of any Warrant or Warrant Share, as applicable.

                      “Independent Directors” means members of the board of
directors of the Company that are not employees of the Company or any subsidiary
of the Company and that would be considered to be “independent” under New York
Stock Exchange rules.

                      “Indirect Participant” means a Person who holds a
beneficial interest in a Global Warrant through a Participant.

                      “Institutional Accredited Investor” means an institution
that is an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7)
under the Securities Act, who is not also a QIB.

                      “Investor Rights Agreement” means the Investor Rights
Agreement, dated as of September 14, 2004, by and among the Company and each of
the Purchasers a party thereto, relating to the Warrants and the Warrant Shares.

                      “Officer” means the Chairman of the Board, the President,
any Vice President, the Treasurer or Assistant Treasurer, the Secretary or
Assistant Secretary or the Controller or Assistant Controller of the Company.

                      “Opinion of Counsel” means an opinion from legal counsel
who is reasonably acceptable to the Warrant Agent in form and substance
reasonably acceptable to the Warrant Agent. The counsel may be an employee of or
counsel to the Company, any subsidiary of the Company or the Warrant Agent.

                      “Participant” means, with respect to the Depositary, a
Person who has an account with the Depositary.

                      “Person” means any individual, corporation, partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof, including any subdivision or ongoing business of any such
entity or substantially all of the assets of any such entity, subdivision or
business.

                      "Principals" means Martin Tuchman, Warren L. Serenbetz,
Radcliff Group, Inc., and Hickory Enterprises, L.P.

                      “Private Placement Legend” means the legend set forth in
Section 3.5(g)(i) to be placed on all Warrants issued under this Warrant
Agreement and Warrant Shares issued in respect thereof except where otherwise
permitted by the provisions of this Warrant Agreement.

                      "QIB" means a "qualified institutional buyer" as defined
in Rule 144A.

                      “Registration Statement” means the registration
statement(s) to be filed pursuant to the Investor Rights Agreement, registering
the offering, exercise and sale of Warrants and the Warrant Shares.

                      "Regulation S" means Regulation S promulgated under the
Securities Act.

                      “Regulation S Definitive Warrant” means a Definitive
Warrant in the form of Exhibit A hereto bearing the Private Placement Legend and
the Regulation S Legend.

                      “Regulation S Legend” means the legend set forth in
Section 3.5(g)(iii) to be placed on all Warrants issued pursuant to Regulation S
and Warrant Shares issued in respect thereof.

                      "Related Party" means, with respect to any Principal:

                      (1) any parent, Principal, 80% (or more) owned subsidiary,
or spouse or immediate family member (in the case of an individual) of such
Principal; or

                      (2) a trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons holding an 80% or more
controlling interest of which consist of such Principal and/or such other
persons or entities referred to in the immediately preceding clause (1).

                      "Restricted Definitive Warrant" means a Definitive Warrant
bearing the Private Placement Legend.

                      "Restricted Global Warrant" means a Global Warrant bearing
the Private Placement Legend.

                      “Restricted Period” means the one-year distribution
compliance period as defined in Regulation S.

                      "Rule 144" means Rule 144 promulgated under the Securities
Act.

                      "Rule 144A" means Rule 144A promulgated under the
Securities Act.

                      "Rule 903" means Rule 903 promulgated under the Securities
Act.

                      "Rule 904" means Rule 904 promulgated under the Securities
Act.

                      "Securities Act" means the Securities Act of 1933, as
amended.

                      “Stockholder Event Deadline” means January 31, 2005,
unless the Company is unable to call a meeting of all of its voting stockholders
prior to January 31, 2005 solely as a result of an action taken by (or inaction
of) the Commission, in which case the Stockholder Event Deadline will be
extended until such Commission action (or inaction, as the case may be,) has
ceased, provided that in no event will the Stockholder Event Deadline be
extended beyond April 30, 2005.

                      “Target Share Price” means $30.00 per share, subject to
appropriate adjustment for stock splits, stock dividends, recapitalizations and
other similar events.

                      “Unrestricted Definitive Warrant” means one or more
Definitive Warrants that do not bear and are not required to bear the Private
Placement Legend.

                      “Unrestricted Global Warrant” means a global Warrant
substantially in the form of Exhibits A - 1 and B - 1, respectively, attached
hereto that bears the Global Warrant Legend and that has the “Schedule of
Exchanges of Interests in the Global Warrant” attached thereto, and that is
deposited with or on behalf of and registered in the name of the Depositary,
representing Warrants that do not bear the Private Placement Legend.

                      "Warrant Shares" means the shares of Common Stock issuable
upon exercise of the Warrants.

                      (b) Other Definitions.


                                                                         Defined in
        Term                                                               Section
        ----                                                             ----------
        "DTC"..........................................................       3.3
        "Exercise Price"...............................................        4
        "Mandatory Exercise Date"......................................       10
        "Mandatory Exercise Notice"....................................       10
        "Mandatory Exercise Warrant Amount"............................       10
        "Required Filing Dates" .......................................       14
        "Stockholder Event"............................................       11
        "Stockholder Event Date".......................................       11
        "Transfer Agent"...............................................        6
        "Warrant Certificates".........................................     3.1(a)
        "Warrant Countersignature Order"...............................       3.2
        "Warrant Registrar"............................................       3.3



                      SECTION 2. Appointment of Warrant Agent. The Company
hereby appoints the Warrant Agent to act as agent for the Company in accordance
with the instructions set forth hereinafter in this Agreement, and the Warrant
Agent hereby accepts such appointment.

                      SECTION 3. Issuance of Warrants; Warrant Certificates.

                     3.1. Form and Dating.

                     (a) General.

                     The certificates evidencing the Series A Warrants and the
Series B Warrants (together, the “Warrant Certificates”) to be delivered
pursuant to this Agreement shall be substantially in the form set forth in
Exhibits A - 1 and B - 1, respectively, attached hereto.

                      The terms and provisions contained in the Warrants shall
constitute, and are hereby expressly made, a part of this Warrant Agreement. The
Company and the Warrant Agent, by their execution and delivery of this Warrant
Agreement, expressly agree to such terms and provisions and to be bound thereby.
However, to the extent any provision of any Warrant conflicts with the express
provisions of this Warrant Agreement, the provisions of this Warrant Agreement
shall govern and be controlling.

                      (b) Global Warrants.

                     Warrants issued in global form shall be substantially in
the form of Exhibits A - 1 and B - 1, respectively, attached hereto (including
the Global Warrant Legend thereon and the “Schedule of Exchanges of Interests in
the Global Warrant” attached thereto). Warrants issued in definitive form shall
be substantially in the form of Exhibits A - 1 and B - 1, respectively, attached
hereto (but without the Global Warrant Legend thereon and without the “Schedule
of Exchanges of Interests in the Global Warrant” attached thereto). Each Global
Warrant shall represent such of the outstanding Warrants as shall be specified
therein and each shall provide that it shall represent the number of outstanding
Warrants from time to time endorsed thereon and that the number of outstanding
Warrants represented thereby may from time to time be reduced or increased, as
appropriate. Any endorsement of a Global Warrant to reflect the amount of any
increase or decrease in the number of outstanding Warrants represented thereby
shall be made by the Warrant Agent in accordance with instructions given by the
Holder thereof as required by Section 3.5 hereof.

                     (c) Definitive Warrants.

                     Warrants issued pursuant to Regulation S shall be issued in
definitive form, substantially in the form of Exhibits A - 1 and B - 1,
respectively, hereto (but without the Global Warrant Legend thereon and without
the “Schedule of Exchanges of Interests in the Global Warrants” attached
thereto).

                     3.2. Execution.

                     At least one Officer shall sign the Warrants for the
Company by manual or facsimile signature.

                     If the Officer whose signature is on a Warrant no longer
holds that office at the time a Warrant is countersigned, the Warrant shall
nevertheless be valid.

                     A Warrant shall not be valid until countersigned by the
manual signature of an authorized signatory on behalf of the Warrant Agent. The
signature shall be conclusive evidence that the Warrant has been properly issued
under this Warrant Agreement.

                     The Warrant Agent shall, upon a written order of the
Company signed by an Officer (a “Warrant Countersignature Order”), countersign
Warrants for original issue up to the number stated in the preamble hereto.

                     The Warrant Agent may appoint an agent acceptable to the
Company to countersign Warrants. Such an agent may countersign Warrants whenever
the Warrant Agent may do so. Each reference in this Warrant Agreement to a
countersignature by the Warrant Agent includes a countersignature by such agent.
Such an agent has the same rights as the Warrant Agent to deal with the Company
or an Affiliate of the Company.

                     3.3. Warrant Registrar.

                     The Company shall maintain an office or agency where
Warrants may be presented for registration of transfer or for exchange (“Warrant
Registrar”). The Warrant Registrar shall keep a register of the Warrants and of
their transfer and exchange. The Company may appoint one or more co-Warrant
Registrars. The term “Warrant Registrar” includes any co-Warrant Registrar. The
Company may change any Warrant Registrar without notice to any holder. The
Company shall notify the Warrant Agent in writing of the name and address of any
Co-Warrant Registrar not a party to this Warrant Agreement. If the Company fails
to appoint or maintain another entity as Warrant Registrar, the Warrant Agent
shall act as such. The Company or any of its subsidiaries may act as Warrant
Registrar.

                     The Company initially appoints The Depository Trust Company
(“DTC”) to act as Depositary with respect to the Global Warrants.

                     The Company initially appoints the Warrant Agent to act as
the Warrant Registrar with respect to the Global Warrants.

                     3.4. Holder Lists.

                     The Warrant Agent shall preserve in as current a form as is
reasonably practicable the most recent list available to it of the names and
addresses of all Holders. If the Warrant Agent is not the Warrant Registrar, the
Company shall promptly furnish to the Warrant Agent at such times as the Warrant
Agent may request in writing, a list in such form and as of such date as the
Warrant Agent may reasonably require of the names and addresses of the Holders.

                     3.5. Transfer and Exchange.

                      (a) Transfer and Exchange of Global Warrants.

                     A Global Warrant may not be transferred except as a whole
by the Depositary to a nominee of the Depositary, by a nominee of the Depositary
to the Depositary or to another nominee of the Depositary, or by the Depositary
or any such nominee to a successor Depositary or a nominee of such successor
Depositary. All Global Warrants will be exchanged by the Company for Definitive
Warrants if (i) the Company delivers to the Warrant Agent notice from the
Depositary that it is unwilling or unable to continue to act as Depositary or
that it is no longer a clearing agency registered under the Exchange Act and, in
either case, a successor Depositary is not appointed by the Company within 120
days after the date of such notice from the Depositary or (ii) the Company in
its sole discretion determines that the Global Warrants (in whole but not in
part) should be exchanged for Definitive Warrants and delivers a written notice
to such effect to the Warrant Agent. Upon the occurrence of either of the
preceding events in (i) or (ii) above, Definitive Warrants shall be issued in
such names as the Depositary shall instruct the Warrant Agent. Global Warrants
also may be exchanged or replaced, in whole or in part, as provided in Sections
3.6 and 3.7 hereof. A Global Warrant may not be exchanged for another Warrant
other than as provided in this Section 3.5(a); however, beneficial interests in
a Global Warrant may be transferred and exchanged as provided in Section 3.5(b),
(c), (d) or (f) hereof upon delivery of written request to the Warrant Agent by
or on behalf of the Depositary.

                     (b) Transfer and Exchange of Beneficial Interests in the
Global Warrants.

                     The transfer and exchange of beneficial interests in the
Global Warrants shall be effected through the Depositary, in accordance with the
provisions of this Warrant Agreement and the Applicable Procedures. Beneficial
interests in the Restricted Global Warrants shall be subject to restrictions on
transfer comparable to those set forth herein to the extent required in the
judgment of the Company by the Securities Act. Transfers of beneficial interests
in the Global Warrants also shall require compliance with either subparagraph
(i) or (ii) below, as applicable, as well as one or more of the other following
subparagraphs, as applicable:

           (i) Transfer of Beneficial Interests in the Same Global Warrant.
Beneficial interests in any Restricted Global Warrant may be transferred to
Persons who take delivery thereof in the form of a beneficial interest in the
same Restricted Global Warrant in accordance with the transfer restrictions set
forth in the Private Placement Legend. Beneficial interests in any Unrestricted
Global Warrant may be transferred to Persons who take delivery thereof in the
form of a beneficial interest in an Unrestricted Global Warrant. No written
orders or instructions shall be required to be delivered to the Warrant
Registrar to effect the transfers described in this Section 3.2(b)(i).


           (ii) All Other Transfers and Exchanges of Beneficial Interests in
Global Warrants. In connection with all transfers and exchanges of any
beneficial interests in a Global Warrant that are not subject to Section
3.5(b)(i) above, the transferor of such beneficial interest must deliver to the
Warrant Registrar either (A) (1) a written order from a Participant or an
Indirect Participant given to the Depositary in accordance with the Applicable
Procedures directing the Depositary to credit or cause to be credited a
beneficial interest in another Global Warrant in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive Warrant in an amount equal to the beneficial interest to
be transferred or exchanged and (2) instructions given by the Depositary to the
Warrant Registrar containing information regarding the Person in whose name such
Definitive Warrant shall be registered. Upon effectiveness of the Registration
Statement in accordance with Section 3.5(f) hereof, the requirements of this
Section 3.5(b)(ii) shall be deemed to have been satisfied upon receipt by the
Warrant Registrar of a certification required by the Company in connection with
such Registration Statement delivered by the holder of such beneficial interest
in the Restricted Global Warrants. Upon satisfaction of all of the requirements
for transfer or exchange of beneficial interests in Global Warrants contained in
this Agreement and the Warrants or otherwise applicable under the Securities
Act, the Warrant Agent shall adjust the amount of the relevant Global Warrant(s)
pursuant to Section 3.5(h) hereof.


           (iii) Transfer and Exchange of Beneficial Interests in a Restricted
Global Warrant for Beneficial Interests in the Unrestricted Global Warrant. A
beneficial interest in any Restricted Global Warrant may be exchanged by any
holder thereof for a beneficial interest in an Unrestricted Global Warrant or
transferred to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Warrant if the exchange or transfer complies
with the requirements of Section 3.5(b)(ii) above and:


           (A) such transfer is effected pursuant to the Registration Statement
in accordance with the Investor Rights Agreement; or


           (B) the Warrant Registrar receives the following:


           (1) if the holder of such beneficial interest in a Restricted Global
Warrant proposes to exchange such beneficial interest for a beneficial interest
in an Unrestricted Global Warrant, a certificate from such holder in the form of
Exhibit A - 3 or B - 3 hereto, as applicable, including the certifications in
item (1)(a) thereof; or


           (2) if the holder of such beneficial interest in a Restricted Global
Warrant proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Warrant, a certificate from such holder in the form of Exhibit A - 2 or B - 2
hereto, as applicable, including the certifications in item (4) thereof;


and, in each such case set forth in this subparagraph (B), if the Company or the
Warrant Registrar so requests or if the Applicable Procedures so require, an
Opinion of Counsel in form reasonably acceptable to the Company or the Warrant
Registrar, as applicable, to the effect that such exchange or transfer is in
compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend are no longer required in
order to maintain compliance with the Securities Act.


                     If any such transfer is effected pursuant to subparagraph
(B) above at a time when an Unrestricted Global Warrant has not yet been issued,
the Company shall issue and, upon receipt of an Warrant Countersignature Order
in accordance with Section 3.2 hereof, the Warrant Agent shall countersign one
or more Unrestricted Global Warrants in the number equal to the number of
beneficial interests transferred pursuant to subparagraph (B) above.

                      (c) Transfer and Exchange of Beneficial Interests in
Global Warrants for Definitive Warrants.

           (i) Beneficial Interests in Restricted Global Warrants to Restricted
Definitive Warrants. If any holder of a beneficial interest in a Restricted
Global Warrant proposes to exchange such beneficial interest for a Restricted
Definitive Warrant or to transfer such beneficial interest to a Person who takes
delivery thereof in the form of a Restricted Definitive Warrant, then, upon
receipt by the Warrant Registrar of the following documentation:


           (A) if the holder of such beneficial interest in a Restricted Global
Warrant proposes to exchange such beneficial interest for a Restricted
Definitive Warrant, a certificate from such holder in the form of Exhibit A - 3
or B - 3 hereto, as applicable, including the certifications in item (2)(a)
thereof;


           (B) if such beneficial interest is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit A -
2 or B - 2 hereto, as applicable, including the certifications in item (1)
thereof;


           (C) if such beneficial interest is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904 under
the Securities Act, a certificate to the effect set forth in Exhibit A - 2 or B
- 2 hereto, as applicable, including the certifications in item (2) thereof;


           (D) if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144 under the Securities Act, a certificate to the effect set forth in
Exhibit A - 2 or B - 2 hereto, as applicable, including the certifications in
item (3)(a) thereof;


           (E) if such beneficial interest is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit A - 2 or B - 2 hereto, as applicable, including the certifications,
certificates and Opinion of Counsel required by item (3) thereof, if applicable;


           (F) if such beneficial interest is being transferred to the Company
or any of its Subsidiaries, a certificate to the effect set forth in Exhibit A -
2 or B - 2 hereto, as applicable, including the certifications in item (3)(b)
thereof; or


           (G) if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit A - 2 or B - 2 hereto, as applicable, including the
certifications in item (3)(c) thereof,


the Warrant Agent shall cause, in accordance with the standing instructions and
procedures existing between the Depositary and the Warrant Agent, the number of
Warrants represented by the Global Warrant to be reduced by the number of
Warrants to be represented by the Definitive Warrant pursuant to Section 3.5(h)
hereof, and the Company shall execute and the Warrant Agent shall countersign
and deliver to the Person designated in the instructions a Definitive Warrant in
the appropriate amount. Any Definitive Warrant issued in exchange for a
beneficial interest in a Restricted Global Warrant pursuant to this Section
3.5(c)(i) shall be registered in such name or names as the holder of such
beneficial interest shall instruct the Warrant Registrar through instructions
from the Depositary and the Participant or Indirect Participant. The Warrant
Agent shall deliver such Definitive Warrants to the Persons in whose names such
Warrants are so registered. Any Definitive Warrant issued in exchange for a
beneficial interest in a Restricted Global Warrant pursuant to this Section
3.5(c)(i) shall bear the Private Placement Legend and shall be subject to all
restrictions on transfer contained therein.

           (ii) Beneficial Interests in Restricted Global Warrants to
Unrestricted Definitive Warrants. A holder of a beneficial interest in a
Restricted Global Warrant may exchange such beneficial interest for an
Unrestricted Definitive Warrant or may transfer such beneficial interest to a
Person who takes delivery thereof in the form of an Unrestricted Definitive
Warrant only if:


           (A) such transfer is effected pursuant to the Registration Statement
in accordance with the Investor Rights Agreement; or


           (B) the Warrant Registrar receives the following:


           (1) if the holder of such beneficial interest in a Restricted Global
Warrant proposes to exchange such beneficial interest for a Definitive Warrant
that does not bear the Private Placement Legend, a certificate from such holder
in the form of Exhibit A - 2 or B - 2 hereto, as applicable including the
certifications in item (1)(b) thereof; or


           (2) if the holder of such beneficial interest in a Restricted Global
Warrant proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a Definitive Warrant that does not bear the
Private Placement Legend, a certificate from such holder in the form of Exhibit
A - 2 or B - 2 hereto, as applicable, including the certifications in item (4)
thereof;


and, in each such case set forth in this subparagraph (B), if the Company or the
Warrant Registrar so requests or if the Applicable Procedures so require, an
Opinion of Counsel in form reasonably acceptable to the Company or the Warrant
Registrar, as applicable, to the effect that such exchange or transfer is in
compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend are no longer required in
order to maintain compliance with the Securities Act.


           (iii) Beneficial Interests in Unrestricted Global Warrants to
Unrestricted Definitive Warrants. If any holder of a beneficial interest in an
Unrestricted Global Warrant proposes to exchange such beneficial interest for an
Unrestricted Definitive Warrant or to transfer such beneficial interest to a
Person who takes delivery thereof in the form of an Unrestricted Definitive
Warrant, then, upon satisfaction of the conditions set forth in Section
3.5(b)(ii) hereof, the Warrant Agent shall cause the amount of the applicable
Global Warrant to be reduced accordingly pursuant to Section 3.5(h) hereof, and
the Company shall execute and the Warrant Agent shall countersign and deliver to
the Person designated in the instructions an Unrestricted Definitive Warrant in
the appropriate amount. Any Unrestricted Definitive Warrant issued in exchange
for a beneficial interest pursuant to this Section 3.5(c)(iii) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Warrant Registrar through instructions from the Depositary and the Participant
or Indirect Participant. The Warrant Agent shall deliver such Unrestricted
Definitive Warrants to the Persons in whose names such Warrants are so
registered. Any Unrestricted Definitive Warrant issued in exchange for a
beneficial interest pursuant to this Section 3.5(c)(iii) shall not bear the
Private Placement Legend.


                      (d) Transfer and Exchange of Definitive Warrants for
Beneficial Interests in Global Warrants.

           (i) Restricted Definitive Warrants to Beneficial Interests in
Restricted Global Warrants. If any Holder of a Restricted Definitive Warrant
proposes to exchange such Warrant for a beneficial interest in a Restricted
Global Warrant or to transfer such Restricted Definitive Warrants to a Person
who takes delivery thereof in the form of a beneficial interest in a Restricted
Global Warrant, then, upon receipt by the Warrant Registrar of the following
documentation:


           (A) if the Holder of such Restricted Definitive Warrant proposes to
exchange such Warrant for a beneficial interest in a Restricted Global Warrant,
a certificate from such Holder in the form of Exhibit A - 3 or B - 3 hereto, as
applicable, including the certifications in item (2)(b) thereof;


           (B) if such Restricted Definitive Warrant is being transferred to a
QIB in accordance with Rule 144A, a certificate to the effect set forth in
Exhibit A - 2 or B - 2, hereto, as applicable, including the certifications in
item (1) thereof;


           (C) if such Restricted Definitive Warrant is being transferred to a
Non-U.S. Person in an offshore transaction in accordance with Rule 903 or Rule
904, a "certificate to the effect set forth in Exhibit A - 2 or B - 2 hereto, as
applicable, including the certifications in item (2) thereof;


           (D) if such Restricted Definitive Warrant is being transferred
pursuant to an exemption from the registration requirements of the Securities
Act in accordance with Rule 144 under the Securities Act, a certificate to the
effect set forth in Exhibit A - 2 or B - 2 hereto, as applicable including the
certifications in item (3)(a) thereof;


           (E) if such Restricted Definitive Warrant is being transferred to an
Institutional Accredited Investor in reliance on another exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit A - 2 or B - 2 hereto, as applicable, including the certifications,
certificates and Opinion of Counsel required by item (3) thereof, if applicable;


           (F) if such Restricted Definitive Warrant is being transferred to the
Company or any of the Subsidiaries, a certificate to the effect set forth in
Exhibit A - 2 or B - 2 hereto, as applicable, including the certifications in
item 3(b) thereof; or


           (G) if such Restricted Definitive Warrant is being transferred
pursuant to an effective registration statement under the Securities Act, a
certificate to the effect set forth in Exhibit A - 2 or B - 2 hereto, as
applicable, including the certifications in item (3)(c) thereof,


the Warrant Agent shall cancel the Restricted Definitive Warrant, increase or
cause to be increased the amount of, in the case of clause (A) above, the
appropriate Restricted Global Warrant.


           (ii) Restricted Definitive Warrants to Beneficial Interests in
Unrestricted Global Warrants. A Holder of a Restricted Definitive Warrant may
exchange such Warrant for a beneficial interest in an Unrestricted Global
Warrant or transfer such Restricted Definitive Warrant to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Warrant only if:


           (A) such transfer is effected pursuant to the Registration Statement
in accordance with the Registration Rights Agreement; or


           (B) the Warrant Registrar receives the following:


           (1) if the Holder of such Restricted Definitive Warrants proposes to
exchange such Warrants for a beneficial interest in the Unrestricted Global
Warrant, a certificate from such Holder in the form of Exhibit A - 3 or B - 3
hereto, as applicable, including the certifications in item (1)(c) thereof; or


           (2) if the Holder of such Definitive Warrants proposes to transfer
such Warrants to a Person who shall take delivery thereof in the form of a
beneficial interest in the Unrestricted Global Warrant, a certificate from such
Holder in the form of Exhibit A - 2 or B - 2 hereto, as applicable, including
the certifications in item (4) thereof;


and, in each such case set forth in this subparagraph (B), if the Company or the
Warrant Registrar so requests or if the Applicable Procedures so require, an
Opinion of Counsel in form reasonably acceptable to the Company or the Warrant
Registrar, as applicable, to the effect that such exchange or transfer is in
compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend are no longer required in
order to maintain compliance with the Securities Act.


         Upon satisfaction of the conditions of any of the subparagraphs in this
Section 3.5(d)(ii), the Warrant Agent shall cancel the Definitive Warrants and
increase or cause to be increased the amount of the Unrestricted Global Warrant.


           (iii) Unrestricted Definitive Warrants to Beneficial Interests in
Unrestricted Global Warrants. A Holder of an Unrestricted Definitive Warrant may
exchange such Warrant for a beneficial interest in an Unrestricted Global
Warrant or transfer such Unrestricted Definitive Warrants to a Person who takes
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Warrant at any time. Upon receipt of a request for such an exchange or transfer,
the Warrant Agent shall cancel the applicable Unrestricted Definitive Warrant
and increase or cause to be increased the amount of one of the Unrestricted
Global Warrants.


If any such exchange or transfer from an Unrestricted Definitive Warrant to a
beneficial interest is effected pursuant to subparagraph (ii) above at a time
when an Unrestricted Global Warrant has not yet been issued, the Company shall
issue and, upon receipt of an Warrant Countersignature Order in accordance with
Section 3.2 hereof, the Warrant Agent shall countersign one or more Unrestricted
Global Warrants in the number equal to the number of beneficial interests of
Definitive Warrants so transferred.


                     (e) Transfer and Exchange of Definitive Warrants for
Definitive Warrants.

                     Upon request by a Holder of Definitive Warrants and such
Holder’s compliance with the provisions of this Section 3.5(e), the Warrant
Registrar shall register the transfer or exchange of Definitive Warrants. Prior
to such registration of transfer or exchange, the requesting Holder shall
present or surrender to the Warrant Registrar the Definitive Warrants duly
endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Warrant Registrar duly executed by such Holder or by its
attorney, duly authorized in writing. In addition, the requesting Holder shall
provide any additional certifications, documents and information, as applicable,
required pursuant to the following provisions of this Section 3.5(e).

           (i) Restricted Definitive Warrants to Restricted Definitive Warrants.
Any Restricted Definitive Warrant may be transferred to and registered in the
name of Persons who take delivery thereof in the form of a Restricted Definitive
Warrant if the Warrant Registrar receives the following:


           (A) if the transfer will be made pursuant to Rule 144A, then the
transferor must deliver a certificate in the form of Exhibit A - 2 or B - 2
hereto, as applicable, including the certifications in item (1) thereof;


           (B) if the transfer will be made pursuant to Rule 903 or Rule 904,
then the transferor must deliver a certificate in the form of Exhibit A - 2 or B
- 2 hereto, as applicable, including the certifications in item (2) thereof; or


           (C) if the transfer will be made pursuant to any other exemption from
the registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit A - 2 or B - 2 hereto, as
applicable, including the certifications, certificates and Opinion of Counsel
required by item (3) thereof, if applicable.


           (ii) Restricted Definitive Warrants to Unrestricted Definitive
Warrants. Any Restricted Definitive Warrant may be exchanged by the Holder
thereof for an Unrestricted Definitive Warrant or transferred to a Person or
Persons who take delivery thereof in the form of an Unrestricted Definitive
Warrant if:


           (A) any such transfer is effected pursuant to the Registration
Statement in accordance with the Investor Rights Agreement; or


           (B) the Warrant Registrar receives the following:


           (1) if the Holder of such Restricted Definitive Warrants proposes to
exchange such Warrants for an Unrestricted Definitive Warrant, a certificate
from such Holder in the form of Exhibit A - 3 or B - 3 hereto, as applicable,
including the certifications in item (1)(d) thereof; or


           (2) if the Holder of such Restricted Definitive Warrants proposes to
transfer such Warrants to a Person who shall take delivery thereof in the form
of an Unrestricted Definitive Warrant, a certificate from such Holder in the
form of Exhibit A - 2 or B - 2 hereto, as applicable, including the
certifications in item (4) thereof;


and, in each such case set forth in this subparagraph (B), if the Company or the
Warrant Registrar so requests, an Opinion of Counsel in form reasonably
acceptable to the Company or the Warrant Registrar, as applicable, to the effect
that such exchange or transfer is in compliance with the Securities Act and that
the restrictions on transfer contained herein and in the Private Placement
Legend are no longer required in order to maintain compliance with the
Securities Act.


           (iii) Unrestricted Definitive Warrants to Unrestricted Definitive
Warrants. A Holder of Unrestricted Definitive Warrants may transfer such
Warrants to a Person who takes delivery thereof in the form of an Unrestricted
Definitive Warrant. Upon receipt of a request to register such a transfer, the
Warrant Registrar shall register the Unrestricted Definitive Warrants pursuant
to the instructions from the Holder thereof.


                     (f) Registration Statement.

                     Upon the effectiveness of the Registration Statement and
sales of Warrants in connection therewith in accordance with the Investor Rights
Agreement, the Company shall issue and, upon receipt of a Warrant
Countersignature Order in accordance with Section 3.2, the Warrant Agent shall
countersign (i) one or more Unrestricted Global Warrants in an amount equal to
the amount of the beneficial interests in the Restricted Global Warrants sold
under such Registration Statement and (ii) Definitive Warrants in an amount
equal to the amount of the beneficial interests of the Restricted Definitive
Warrants sold under such Registration Statement. Concurrently with the issuance
of such Warrants, the Warrant Agent shall cause the amount of the applicable
Restricted Global Warrants to be reduced accordingly, and the Company shall
execute and the Warrant Agent shall countersign and deliver to the Persons
designated by the Holders of Definitive Warrants so accepted Definitive Warrants
in the appropriate amount.

                      (g) Legends.

                     The following legends shall appear on the face of all
Global Warrants and Definitive Warrants issued under this Warrant Agreement
unless specifically stated otherwise in the applicable provisions of this
Warrant Agreement.

           (i) Private Placement Legend.


           (A) Except as permitted by subparagraph (B) below, each Global
Warrant and each Definitive Warrant (and all Warrants issued in exchange
therefor or substitution thereof) shall bear a legend in substantially the
following form:


“THIS SECURITY (OR ITS PREDECESSOR) AND THE WARRANT SHARES TO BE ISSUED UPON ITS
EXERCISE WERE ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND NEITHER
THIS SECURITY NOR THE WARRANT SHARES TO BE ISSUED UPON ITS EXERCISE MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS
SECURITY AND THE WARRANT SHARES TO BE ISSUED UPON ITS EXERCISE IS HEREBY
NOTIFIED THAT THE SELLER OF THIS SECURITY AND THE WARRANT SHARES TO BE ISSUED
UPON ITS EXERCISE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS SECURITY AND THE WARRANT SHARES TO BE ISSUED UPON ITS
EXERCISE REPRESENTS THAT (1) IT IS A QUALIFIED INSTITUTIONAL BUYER, AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT, (2) IT IS NOT A U.S. PERSON, IS NOT
ACQUIRING THE WARRANT FOR THE ACCOUNT OF A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S, (3) IT IS
AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A)(1), (2), (3)
OR (7) OF REGULATION D UNDER THE SECURITIES ACT (AN “IAI”)) OR (4) THE HOLDER
ACQUIRED THIS SECURITY PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND AGREES
FOR THE BENEFIT OF THE COMPANY THAT (A) THIS SECURITY AND THE WARRANT SHARES TO
BE ISSUED UPON ITS EXERCISE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED, ONLY (I) IN THE UNITED STATES TO A PERSON WHOM THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (II) IN AN OFFSHORE TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER
THE SECURITIES ACT, (III) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE), (IV) TO AN IAI
THAT, PRIOR TO ANY SUCH TRANSFER, FURNISHES TO THE WARRANT AGENT A SIGNED LETTER
CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE REGISTRATION
AND TRANSFER OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE
WARRANT AGENT), AND, IF REQUIRED BY THE COMPANY, AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT OR (V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, IN EACH OF CASES (I) THROUGH (V) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY THE PURCHASER OF THIS
SECURITY AND THE WARRANT SHARES TO BE ISSUED UPON ITS EXERCISE OF THE RESALE
RESTRICTIONS REFERRED TO IN THIS LEGEND.

THE COMPANY AND THE WARRANT AGENT ARE REQUIRED UNDER THE WARRANT AGREEMENT TO
REFUSE TO REGISTER ANY TRANSFER OF THE WARRANTS OR WARRANT SHARES NOT MADE IN
ACCORDANCE WITH REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION.

THE WARRANT MAY NOT BE EXERCISED UNLESS REGISTERED UNDER THE ACT OR AN EXEMPTION
FROM REGISTRATION IS AVAILABLE.”

           (B) Notwithstanding the foregoing, any Global Warrant or Definitive
Warrant issued pursuant to subparagraphs (b)(iii), (c)(ii), (c)(iii), (d)(ii),
(d)(iii), (e)(ii), (e)(iii) or (f) to this Section 3.5 (and all Warrants issued
in exchange therefor or substitution thereof) shall not bear the Private
Placement Legend.


           (ii) Global Warrant Legend. Each Global Warrant shall bear a legend
in substantially the following form:


                   "THIS GLOBAL WARRANT IS HELD BY THE DEPOSITARY (AS DEFINED IN
THE WARRANT AGREEMENT GOVERNING THIS WARRANT) OR ITS NOMINEE IN CUSTODY FOR THE
BENEFIT OF THE BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON
UNDER ANY CIRCUMSTANCES EXCEPT THAT (I) THE WARRANT AGENT MAY MAKE SUCH
NOTATIONS HEREON AS MAY BE REQUIRED PURSUANT TO SECTION 3.5 OF THE WARRANT
AGREEMENT, (II) THIS GLOBAL WARRANT MAY BE EXCHANGED IN WHOLE BUT NOT IN PART
PURSUANT TO SECTION 3.5(A) OF THE WARRANT AGREEMENT, (III) THIS GLOBAL WARRANT
MAY BE DELIVERED TO THE WARRANT AGENT FOR CANCELLATION PURSUANT TO SECTION 3.8
OF THE WARRANT AGREEMENT AND (IV) THIS GLOBAL WARRANT MAY BE TRANSFERRED TO A
SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.”


           (iii) Regulation S Legend. Each Warrant that is issued pursuant to
Regulation S shall bear the following legend on the fact thereof:


                   “THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS
EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND THE WARRANT MAY
NOT BE EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE. IN ORDER TO EXERCISE THIS WARRANT, THE
HOLDER MUST FURNISH TO THE COMPANY AND THE WARRANT AGENT EITHER (A) A WRITTEN
CERTIFICATION THAT IT IS NOT A U.S. PERSON AND THE WARRANT IS NOT BEING
EXERCISED ON BEHALF OF A U.S. PERSON OR (B) A WRITTEN OPINION OF COUNSEL TO THE
EFFECT THAT THE SECURITIES DELIVERED UPON EXERCISE OF THE WARRANT HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OR THAT THE DELIVERY OF SUCH SECURITIES IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. TERMS IN THIS
LEGEND HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES
ACT.”


           (iv) Investor Rights Agreement Legend. Each Warrant will also bear
any legend required by the Investor Rights Agreement.


                     (h) Cancellation and/or Adjustment of Global Warrants.

                     At such time as all beneficial interests in a particular
Global Warrant have been exercised or exchanged for Definitive Warrants or a
particular Global Warrant has been exercised, redeemed, repurchased or canceled
in whole and not in part, each such Global Warrant shall be returned to or
retained and canceled by the Warrant Agent in accordance with Section 3.8
hereof. At any time prior to such cancellation, if any beneficial interest in a
Global Warrant is exercised or exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Warrant or for Definitive Warrants, the amount of Warrants represented by such
Global Warrant shall be reduced accordingly and an endorsement shall be made on
such Global Warrant by the Warrant Agent or by the Depositary at the direction
of the Warrant Agent to reflect such reduction; and if the beneficial interest
is being exchanged for or transferred to a Person who will take delivery thereof
in the form of a beneficial interest in another Global Warrant, such other
Global Warrant shall be increased accordingly and an endorsement shall be made
on such Global Warrant by the Warrant Agent or by the Depositary at the
direction of the Warrant Agent to reflect such increase.

                      (i) General Provisions Relating to Transfers and
Exchanges.

           (i) To permit registrations of transfers and exchanges, the Company
shall execute and the Warrant Agent shall countersign Global Warrants and
Definitive Warrants upon the Company's order or at the Warrant Registrar's
request.


           (ii) No service charge shall be made to a holder of a beneficial
interest in a Global Warrant or to a holder of a Definitive Warrant for any
registration of transfer or exchange, but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith .


           (iii) All Global Warrants and Definitive Warrants issued upon any
registration of transfer or exchange of Global Warrants or Definitive Warrants
shall be the duly authorized, executed and issued warrants for Common Stock of
the Company and entitled to the same benefits under this Warrant Agreement, as
the Global Warrants or Definitive Warrants surrendered upon such registration of
transfer or exchange.


           (iv) Prior to due presentment for the registration of a transfer of
any Warrant, the Warrant Agent, and the Company may deem and treat the Person in
whose name any Warrant is registered as the absolute owner of such Warrant for
all purposes and none of the Warrant Agent, or the Company shall be affected by
notice to the contrary.


           (v) The Warrant Agent shall countersign Global Warrants and
Definitive Warrants in accordance with the provisions of Section 3.2 hereof.


           (vi) The Company and the Warrant Agent shall refuse to register any
transfer or exchange not in compliance with this Section 3.5.


                     (j) Facsimile Submissions to Warrant Agent.

                     All certifications, certificates and Opinions of Counsel
required to be submitted to the Warrant Registrar pursuant to this Section 3.5
to effect a registration of transfer or exchange may be submitted by facsimile.

                     Notwithstanding anything herein to the contrary, as to any
certificates and/or certifications delivered to the Warrant Registrar pursuant
to this Section 3.5, the Warrant Registrar’s duties shall be limited to
confirming that any such certifications and certificates delivered to it are in
the form of Exhibits A - 2 and B - 2, respectively, and A - 3 and B - 3,
respectively, attached hereto. The Warrant Registrar shall not be responsible
for confirming the truth or accuracy of representations made in any such
certifications or certificates. As to any Opinions of Counsel delivered pursuant
to this Section 3.5, the Warrant Registrar may rely upon, and be fully protected
in relying upon, such opinions.

                     3.6. Replacement Warrants.

                     If any mutilated Warrant is surrendered to the Warrant
Agent or the Company or if the Company or the Warrant Agent receives evidence to
its satisfaction of the destruction, loss or theft of any Warrant, the Company
shall issue and the Warrant Agent, upon receipt of a Warrant Countersignature
Order, shall countersign a replacement Warrant if the Warrant Agent’s
requirements are met.

                     Every replacement Warrant is an additional warrant of the
Company and shall be entitled to all of the benefits of this Warrant Agreement
equally and proportionately with all other Warrants duly issued hereunder.

                      3.7. Temporary Warrants.

                      Until certificates representing Warrants are ready for
delivery, the Company may prepare and the Warrant Agent, upon receipt of a
Warrant Countersignature Order, shall issue temporary Warrants. Temporary
Warrants shall be substantially in the form of certificated Warrants but may
have variations that the Company considers appropriate for temporary Warrants
and as shall be reasonably acceptable to the Warrant Agent. Without unreasonable
delay, the Company shall prepare and the Warrant Agent shall countersign
definitive Warrants in exchange for temporary Warrants.

                      Holders of temporary Warrants shall be entitled to all of
the benefits of this Warrant Agreement.

                     3.8. Cancellation.

                     Subject to Section 3.5(h) hereof, the Company at any time
may deliver Warrants to the Warrant Agent for cancellation. The Warrant
Registrar shall forward to the Warrant Agent any Warrants surrendered to it for
registration of transfer, exchange or exercise. The Warrant Agent and no one
else shall cancel all Warrants surrendered for registration of transfer,
exchange, exercise, replacement or cancellation and shall destroy canceled
Warrants (subject to the record retention requirement of the Exchange Act).
Certification of the destruction of all canceled Warrants shall be delivered to
the Company. The Company may not issue new Warrants to replace Warrants that
have been exercised or that have been delivered to the Warrant Agent for
cancellation.

                     3.9. CUSIP and CINS Numbers.

                     The Company in issuing the Warrants and Warrant Shares may
use “CUSIP” and “CINS” numbers, and the Warrant Agent will use CUSIP numbers or
CINS numbers in notices as a convenience to holders of Warrants and Warrant
Shares, such notices to state that no representation is made as to the
correctness of such numbers either as printed on the Warrants and Warrant Shares
or as contained in any notice. The Company will promptly notify the Warrant
Agent and Transfer Agent, as applicable, of any change in the CUSIP or CINS
numbers.

                     SECTION 4. Terms of Warrants; Exercise of Warrants. Subject
to the terms of this Agreement, each Holder of a Warrant shall have the right,
which may be exercised at any time or from time to time (i) prior to the
Expiration Time in the case of a Series A Warrant, and (ii) on or after the
Stockholder Event and prior to the Expiration Time in the case of a Series B
Warrant, to receive from the Company the number of fully paid and nonassessable
Warrant Shares which the holder may at the time be entitled to receive on
exercise of such Warrants and payment of the Exercise Price then in effect for
such Warrant Shares. If the Stockholder Event has not occurred on or before the
Stockholder Event Deadline (as defined in Section 11), each Holder of a Series B
Warrant will have the right to exercise such Warrant for cash prior to the
Stockholder Event as provided in Section 11. No adjustments as to dividends will
be made upon exercise of the Warrants.

                      A Warrant may be exercised prior to the Expiration Time
upon surrender to the Company at the principal office of the Warrant Agent of
the certificate or certificates evidencing the Warrants to be exercised with the
form of election to purchase on the reverse thereof duly filled in and signed,
which signature shall be guaranteed by a bank or trust company having an office
or correspondent in the United States or a broker or dealer which is a member of
a registered securities exchange or the National Association of Securities
Dealers, Inc., and upon payment to the Warrant Agent for the account of the
Company of the exercise price (the “Exercise Price”) which is set forth in the
forms of Warrant Certificates attached hereto as Exhibits A and B as adjusted as
herein provided, for the number of Warrant Shares in respect of which such
Warrants are then exercised. Warrants may be exercised on a book-entry basis in
any manner acceptable to the Warrant Agent. Payment of the aggregate Exercise
Price shall be made (i) in cash or by certified or official bank check payable
to the order of the Company or (ii) if at any time after the earlier of (a) the
date the Registration Statement is filed pursuant to the Investor Rights
Agreement and (b) May 1, 2005, any Holders are unable to exercise their Warrants
for Warrant Shares pursuant to an effective Registration Statement or an
available exemption from the registration requirements of the Securities Act
(during any time other than the first ten business days of a Blackout Period, as
such term is defined in the Investor Rights Agreement), then through the
surrender of senior debt securities of the Company having a principal amount
equal to the aggregate Exercise Price to be paid (the Company will pay the
accrued interest on such surrendered debt securities in cash at the time of
surrender notwithstanding the stated terms thereof).

                     Subject to the provisions of Section 5 of this Agreement,
upon such surrender of Warrants and payment of the Exercise Price the Company
will issue and cause to be delivered with all reasonable dispatch to or upon the
written order of the holder and in such name or names as the Warrant holder may
designate, a certificate or certificates for the number of full Warrant Shares
issuable upon the exercise of such Warrants together with cash as provided in
Section 9; provided, however, that if any consolidation, merger or lease or sale
of assets is proposed to be effected by the Company as described in subsection
(m) of Section 8 of this Agreement, or a tender offer or an exchange offer for
shares of Common Stock of the Company will be made, upon such surrender of
Warrants and payment of the Exercise Price as aforesaid, the Company shall, as
soon as possible, but in any event not later than two business days thereafter,
issue and cause to be delivered the full number of Warrant Shares issuable upon
the exercise of such Warrants in the manner described in this sentence together
with cash as provided in Section 9. Such certificate or certificates will be
deemed to have been issued and any person so designated to be named therein will
be deemed to have become a holder of record of such Warrant Shares as of the
date of the surrender of such Warrants and payment of the Exercise Price.

                     The Warrants shall be exercisable, at the election of the
holders thereof, either in full or from time to time in part and, in the event
that a certificate evidencing Warrants is exercised in respect of fewer than all
of the Warrant Shares issuable on such exercise at any time prior to the date of
expiration of the Warrants, a new certificate evidencing the remaining Warrant
or Warrants will be issued, and the Warrant Agent is hereby irrevocably
authorized to countersign and to deliver the required new Warrant Certificate or
Certificates pursuant to the provisions of this Section and of Section 3 of this
Agreement, and the Company, whenever required by the Warrant Agent, will supply
the Warrant Agent with Warrant Certificates duly executed on behalf of the
Company for such purpose.

                     All Warrant Certificates surrendered upon exercise of
Warrants will be cancelled by the Warrant Agent. Such cancelled Warrant
Certificates will then be disposed of by the Warrant Agent in a manner
satisfactory to the Company. The Warrant Agent will account promptly to the
Company with respect to Warrants exercised and concurrently pay to the Company
all monies received by the Warrant Agent for the purchase of the Warrant Shares
through the exercise of such Warrants.

                     The Warrant Agent will keep copies of this Agreement and
any notices given or received hereunder available for inspection by the holders
during normal business hours at its office. The Company will supply the Warrant
Agent from time to time with such numbers of copies of this Agreement as the
Warrant Agent may request.

                     SECTION 5. Payment of Taxes. The Company will pay all
documentary stamp taxes attributable to the initial issuance of Warrant Shares
upon the exercise of Warrants; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issue of any Warrant Certificates or any certificates for
Warrant Shares in a name other than that of the registered holder of a Warrant
Certificate surrendered upon the exercise of a Warrant, and the Company shall
not be required to issue or deliver such Warrant Certificates or certificates
for Warrant Shares unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.

                     SECTION 6. Reservation of Warrant Shares. The Company will
at all times reserve and keep available, free from preemptive rights, out of the
aggregate of its authorized but unissued Common Stock or its authorized and
issued Common Stock held in its treasury, for the purpose of enabling it to
satisfy any obligation to issue Warrant Shares upon exercise of Warrants, the
maximum number of shares of Common Stock which may then be deliverable upon the
exercise of all outstanding Warrants.

                     The Company or, if appointed, the transfer agent for the
Common Stock (the “Transfer Agent”) and every subsequent transfer agent for any
shares of the Company’s capital stock issuable upon the exercise of any of the
rights of purchase aforesaid will be irrevocably authorized and directed at all
times to reserve such number of authorized shares as shall be required for such
purpose. The Company will keep a copy of this Agreement on file with the
Transfer Agent and with every subsequent transfer agent for any shares of the
Company’s capital stock issuable upon the exercise of the rights of purchase
represented by the Warrants. The Warrant Agent is hereby irrevocably authorized
to requisition from time to time from such Transfer Agent the stock certificates
required to honor outstanding Warrants upon exercise thereof in accordance with
the terms of this Agreement. The Company will supply such Transfer Agent with
duly executed certificates for such purposes and will provide or otherwise make
available any cash which may be payable as provided in Section 9. The Company
will furnish such Transfer Agent a copy of all notices of adjustments and
certificates related thereto, transmitted to each Holder pursuant to Section 12
of this Agreement.

                     Before taking any action which would cause an adjustment
pursuant to Section 8 of this Agreement to reduce the Exercise Price below the
then par value (if any) of the Warrant Shares, the Company will take any
corporate action which may, in the opinion of its counsel (which may be counsel
employed by the Company), be necessary in order that the Company may validly and
legally issue fully paid and nonassessable Warrant Shares at the Exercise Price
as so adjusted.

                     The Company covenants that all Warrant Shares which may be
issued upon exercise of Warrants will, upon issue, be fully paid, nonassessable,
free of preemptive rights and free from all taxes, liens, charges and security
interests with respect to the issue thereof.

                     SECTION 7. Obtaining Stock Exchange Listings. The Company
will from time to time, after such time as the Common Stock becomes listed on a
national securities exchange, use all commercially reasonable efforts to cause
the Warrant Shares, upon their issuance upon the exercise of Warrants, to be
listed on such exchange.

                     SECTION 8. Adjustment of Exercise Price and Number of
Warrant Shares Issuable. The Exercise Price and the number of Warrant Shares
issuable upon the exercise of each Warrant are subject to adjustment from time
to time upon the occurrence of the events enumerated in this Section 8. For
purposes of this Section 8, “Common Stock” means shares now or hereafter
authorized of any class of common stock of the Company and any other stock of
the Company, however designated, that has the right (subject to any prior rights
of any class or series of preferred stock) to participate in any distribution of
the assets or earnings of the Company without limit as to per share amount.

           (a)      Adjustment for Change in Capital Stock.


                       If the Company:

           (1) pays a dividend or makes a distribution on its Common Stock in
shares of its Common Stock;


           (2) subdivides its outstanding shares of Common Stock into a greater
number of shares;


           (3) combines its outstanding shares of Common Stock into a smaller
number of shares;


           (4) makes a distribution on its Common Stock in shares of its capital
stock other than Common Stock; or


           (5) issues by reclassification of its Common Stock any shares of its
capital stock; then the Exercise Price in effect immediately prior to such
action shall be proportionately adjusted so that the Holder of any Warrant
thereafter exercised may receive the aggregate number and kind of shares of
capital stock of the Company which he would have owned immediately following
such action if such Warrant had been exercised immediately prior to such action.


                     If after an adjustment a Holder of a Warrant upon exercise
of it may receive shares of two or more classes of capital stock of the Company,
the Company shall determine the allocation of the adjusted Exercise Price
between the classes of capital stock. After such allocation, the exercise
privilege and the Exercise Price of each class of capital stock will thereafter
be subject to adjustment on terms comparable to those applicable to Common Stock
in this Section.

                     The adjustment will become effective immediately after the
record date in the case of a dividend or distribution and immediately after the
effective date in the case of a subdivision, combination or reclassification.

                     Such adjustment shall be made successively whenever any
event listed above shall occur.

                     (b) Adjustment for Rights Issue.

                     If the Company distributes any rights, options or warrants
to all holders of its Common Stock entitling them for a period expiring within
60 days after the record date mentioned below to purchase shares of Common Stock
at a price per share less than the current market price per share on that record
date, the Exercise Price shall be adjusted in accordance with the formula:


                                                                  N  x  P
                                                                  -------
                                    E'  =  E   x     O  +         M
                                                     --------------
                                                      O  +  N
         where:

                  E' =   the adjusted Exercise Price.

                  E  =   the current Exercise Price.

                  O  =   the number of shares of Common Stock outstanding on the record date.

                  N  =   the number of additional shares of Common Stock offered.

                  P =    the offering price per share of the additional shares.

                  M  =   the current market price per share of Common Stock on the record date.



                     The adjustment shall be made successively whenever any such
rights, options or warrants are issued and shall become effective immediately
after the record date for the determination of stockholders entitled to receive
the rights, options or warrants. If at the end of the period during which such
rights, options or warrants are exercisable, not all rights, options or warrants
shall have been exercised, the Exercise Price shall be immediately readjusted to
what it would have been if “N” in the above formula had been the number of
shares actually issued.

                     (c) Adjustment for Other Distributions.

                     If the Company distributes to all holders of its Common
Stock any of its assets or debt securities or any rights or warrants to purchase
debt securities, assets or other securities of the Company, the Exercise Price
shall be adjusted in accordance with the formula:


                          E'   =   E    x    M  -  F
                                             --------
                                                M

         where:

                  E' =   the adjusted Exercise Price.

                  E  =   the current Exercise Price.

                  M  =   the current market price per share of Common Stock on
                         the record date mentioned below.

                  F  =   the fair market value on the record date of the assets,
                         securities, rights or warrants applicable to one share
                         of Common Stock. The Board of Directors shall determine
                         the fair market value.



                     The adjustment shall be made successively whenever any such
distribution is made and shall become effective immediately after the record
date for the determination of stockholders entitled to receive the distribution.

                     This subsection (c) does not apply to cash dividends or
cash distributions in an amount not to exceed $.25 per share per annum paid out
of consolidated current or retained earnings as shown on the books of the
Company prepared in accordance with generally accepted accounting principles;
provided, however, if the Company pays cash dividends or cash distributions in
excess of $.25 per share per annum, the Exercise Price will be adjusted pursuant
to this Section 8(c) to the extent such cash dividends and distributions exceed
$.25 per share per annum. Also, this subsection does not apply to rights,
options or warrants referred to in subsection (b) of this Section 8.

                     (d) Adjustment for Common Stock Issued to an Affiliate.

                     If the Company issues shares of Common Stock to an
Affiliate for a consideration per share less than the current market price per
share on the date the Company fixes the offering price of such additional
shares, the Exercise Price shall be adjusted in accordance with the formula:


                                                             P
                                                             -
                                    E'   =   E    x    O  +  M
                                                       --------
                                                          A

         where:

                  E' =   the adjusted Exercise Price.

                  E  =   the then current Exercise Price.

                  O  =   the number of shares outstanding immediately prior to
                         the issuance of such additional shares.

                  P  =   the aggregate consideration received for the issuance of
                         such additional shares.

                  M  =   the current market price per share on the date of issuance
                         of such additional shares.

                  A  =   the number of shares outstanding immediately after the
                         issuance of such additional shares.


                     The adjustment shall be made successively whenever any such
issuance is made, and shall become effective immediately after such issuance.

                     This subsection (d) does not apply to:

           (1) any of the transactions described in subsections (a), (b) or (c)
of this Section 8,


           (2) the exercise of Warrants, or the conversion or exchange of other
securities convertible or exchangeable for Common Stock,


           (3) Common Stock issued to the Company's employees and/or directors
(other than an employee or a director who is a Principal or a Related Party of a
Principal) under bona fide benefit plans approved by a majority of the
Independent Directors and approved by the holders of Common Stock when required
by law, if such Common Stock would otherwise be covered by this subsection (d)
(but only to the extent that the aggregate number of shares excluded hereby and
issued after the date of this Warrant Agreement shall not exceed 10% of the
Common Stock outstanding at the time of the adoption of each such plan,
exclusive of antidilution adjustments thereunder),


           (4) Common Stock upon the exercise of rights or warrants issued to
the holders of Common Stock,


           (5) Common Stock issued to shareholders of any person that merges
into the Company in proportion to their stock holdings of such person
immediately prior to such merger, upon such merger or


           (6) Common Stock issued in a bona fide public offering pursuant to a
firm commitment underwriting.


                     (e) Adjustment for Convertible Securities Issued to an
Affiliate.

                     If the Company issues any securities convertible into or
exchangeable for Common Stock (other than securities issued in transactions
described in subsections (a), (b) or (c) of this Section 8) to an Affiliate for
a consideration per share of Common Stock initially deliverable upon conversion
or exchange of such securities less than the current market price per share on
the date of issuance of such securities, the Exercise Price shall be adjusted in
accordance with this formula:


                                                               P
                                                               -
                                    E'   =   E    x    O  +  M
                                                       --------
                                                       O  +   D

         where:

                  E' =   the adjusted Exercise Price.

                  E  =   the then current Exercise Price.

                  O  =   the number of shares outstanding immediately prior to
                         the issuance of such securities.

                  P  =   the aggregate consideration received for the issuance of
                         such securities.

                  M  =   the current market price per share on the date of issuance
                         of such securities.

                  D  =   the maximum number of shares deliverable upon conversion
                         or in exchange for such securities at the initial conversion
                         or exchange rate.



                     The adjustment will be made successively whenever any such
issuance is made, and shall become effective immediately after such issuance.

                     If all of the Common Stock deliverable upon conversion or
exchange of such securities has not been issued when such securities are no
longer outstanding, then the Exercise Price will promptly be readjusted to the
Exercise Price which would then be in effect had the adjustment upon the
issuance of such securities been made on the basis of the actual number of
shares of Common Stock issued upon conversion or exchange of such securities.

                     This subsection (e) does not apply to:

           (1) convertible or exchangeable securities issued to shareholders of
any person which merges into the Company, or with a subsidiary of the Company,
in proportion to their stock holdings of such person immediately prior to such
merger, upon such merger or


           (2) convertible or exchangeable securities issued in a bona fide
public offering pursuant to a firm commitment underwriting.


                     (f) Current Market Price.

                     In subsections (b), (c), (d) and (e) of this Section 8 and
Section 11 the current market price per share of Common Stock on any date is the
average of the Quoted Prices of the Common Stock for 30 consecutive trading days
commencing 45 trading days before the date in question. The “Quoted Price” of
the Common Stock is the last reported sales price of the Common Stock as
reported by NASDAQ, National Market System, or if the Common Stock is listed on
a securities exchange, the last reported sales price of the Common Stock on such
exchange which shall be for consolidated trading if applicable to such exchange,
or if neither so reported or listed, the last reported bid price of the Common
Stock. In the absence of one or more such quotations, the Board of Directors of
the Company shall determine the current market price on the basis of such
quotations as it in good faith considers appropriate.

                     (g) Consideration Received.

                     For purposes of any computation respecting consideration
received pursuant to subsections (d) and (e) of this Section 8, the following
will apply:

           (1) in the case of the issuance of shares of Common Stock for cash,
the consideration shall be the amount of such cash, provided that in no case
shall any deduction be made for any commissions, discounts or other expenses
incurred by the Company for any underwriting of the issue or otherwise in
connection therewith;


           (2) in the case of the issuance of shares of Common Stock for a
consideration in whole or in part other than cash, the consideration other than
cash shall be deemed to be the fair market value thereof as determined in good
faith by the Board of Directors (irrespective of the accounting treatment
thereof), whose determination shall be conclusive, and described in a Board
resolution which shall be filed with the Warrant Agent; and


           (3) in the case of the issuance of securities convertible into or
exchangeable for shares, the aggregate consideration received therefor will be
deemed to be the consideration received by the Company for the issuance of such
securities plus the additional minimum consideration, if any, to be received by
the Company upon the conversion or exchange thereof (the consideration in each
case to be determined in the same manner as provided in clauses (1) and (2) of
this subsection).


                     (h) When De Minimis Adjustment May Be Deferred.

                     No adjustment in the Exercise Price need be made unless the
adjustment would require an increase or decrease of at least 1% in the Exercise
Price. Any adjustments that are not made will be carried forward and taken into
account in any subsequent adjustment.

                     All calculations under this Section will be made to the
nearest 1/1000th of a cent or to the nearest 1/1000th of a share, as the case
may be.

                     (i) When No Adjustment Required.

                     No adjustment need be made for a transaction referred to in
subsections (a), (b), (c), (d) or (e) of this Section 8 if Warrant holders are
to participate in the transaction on a basis and with notice that the Board of
Directors determines to be fair and appropriate in light of the basis and notice
on which holders of Common Stock participate in the transaction.

                     No adjustment need be made for rights to purchase Common
Stock pursuant to a Company plan for reinvestment of dividends or interest.

                     No adjustment need be made for a change in the par value or
no par value of the Common Stock.

                     To the extent the Warrants become exercisable for cash, no
adjustment need be made thereafter as to the cash. Interest will not accrue on
the cash. The Warrants may be cancelled if and at such times as they become
exercisable for cash only and, if the amount of the cash exceeds the Exercise
Price, upon payment to or for the account of the holders of the Warrants of an
amount equal to such excess.

                     (j) Notice of Adjustment.

                     Whenever the Exercise Price is adjusted, the Company shall
provide the notices required by Section 12 hereof.

                     (k) Voluntary Reduction.

                     The Company from time to time may reduce the Exercise Price
by any amount for any period of time if the period is at least 20 days and if
the reduction is irrevocable during the period; provided, however, that in no
event may the Exercise Price be less than the par value of a share of Common
Stock.

                     Whenever the Exercise Price is reduced, the Company shall
mail to Warrant holders a notice of the reduction. The Company shall mail the
notice at least 15 days before the date the reduced Exercise Price takes effect.
The notice shall state the reduced Exercise Price and the period it will be in
effect.

                     A reduction of the Exercise Price does not change or adjust
the Exercise Price otherwise in effect for purposes of subsections (a), (b),
(c), (d) and (e) of this Section 8.

                     (l) Notice of Certain Transactions.

                     If:

           (1) the Company takes any action that would require an adjustment in
the Exercise Price pursuant to subsections (a), (b), (c), (d) or (e) of this
Section 8 and if the Company does not arrange for Warrant holders to participate
pursuant to subsection (i) of this Section 8;


           (2) the Company takes any action that would require a supplemental
Warrant Agreement pursuant to subsection (m) of this Section 8; or


           (3) there is a liquidation or dissolution of the Company, the Company
shall mail to Warrant holders a notice stating the proposed record date for a
dividend or distribution or the proposed effective date of a subdivision,
combination, reclassification, consolidation, merger, transfer, lease,
liquidation or dissolution. The Company shall mail the notice at least 15 days
before such date. Failure to mail the notice or any defect in it shall not
affect the validity of the transaction.


                     (m) Reorganization of Company.

                     If the Company consolidates or merges with or into, or
transfers or leases all or substantially all its assets to, any person or any
Person consummates a tender offer or exchange offer for a majority of the Common
Stock and, as a result thereof, holders of Common Stock shall be entitled to
receive securities, cash or other assets (or any combination thereof) with
respect to or in exchange for such Common Stock, upon consummation of such
transaction the Warrants shall automatically and without any further action
required on behalf of the Company of the Holders become exercisable for the kind
and amount of securities, cash or other assets which the Holder of a Warrant
would have owned immediately after the consolidation, merger, transfer or lease
or tender offer or exchange offer if the Holder had exercised the Warrant
immediately before the effective date of the transaction. Concurrently with the
consummation of such transaction, the corporation formed by or surviving any
such consolidation or merger if other than the Company, or the person to which
such sale or conveyance shall have been made, shall enter into a supplemental
Warrant Agreement so providing and further providing for adjustments which shall
be as nearly equivalent as may be practical to the adjustments provided for in
this Section. The successor Company will mail to Warrant holders a notice
describing the supplemental Warrant Agreement.

                     If the issuer of securities deliverable upon exercise of
Warrants under the supplemental Warrant Agreement is an affiliate of the formed,
surviving, transferee or lessee corporation, that issuer shall join in the
supplemental Warrant Agreement.

                     If the holders of Common Stock may elect from choices the
kind or amount of securities, cash and other assets receivable upon such
consolidation, merger, transfer or lease, then for the purpose of this
subsection (m) the kind and amount of securities, cash and other assets
receivable upon such consolidation, merger, transfer or lease shall be deemed to
be whatever choice is made by a plurality of holders of Common Stock.

                     If this subsection (m) applies, subsections (a), (b), (c),
(d) and (e) of this Section 8 do not apply.

                     (n) Company Determination Final.

                     Any determination that the Company or the Board of
Directors must make pursuant to subsection (a), (c), (d), (e), (f), (g) or (i)
of this Section 8 is conclusive.

                     (o) Warrant Agent's Disclaimer.

                     The Warrant Agent has no duty to determine when an
adjustment under this Section 8 should be made, how it should be made or what it
should be. The Warrant Agent has no duty to determine whether any provisions of
a supplemental Warrant Agreement under subsection (m) of this Section 8 are
correct. The Warrant Agent makes no representation as to the validity or value
of any securities or assets issued upon exercise of Warrants. The Warrant Agent
shall not be responsible for the Company’s failure to comply with this Section.

                     (p) When Issuance or Payment May Be Deferred.

                     In any case in which this Section 8 shall require that an
adjustment in the Exercise Price be made effective as of a record date for a
specified event, the Company may elect to defer until the occurrence of such
event (i) issuing to the holder of any Warrant exercised after such record date
the Warrant Shares and other capital stock of the Company, if any, issuable upon
such exercise over and above the Warrant Shares and other capital stock of the
Company, if any, issuable upon such exercise on the basis of the Exercise Price
and (ii) paying to such holder any amount in cash in lieu of a fractional share
pursuant to Section 9; provided, however, that the Company shall deliver to such
holder a due bill or other appropriate instrument evidencing such holder’s right
to receive such additional Warrant Shares, other capital stock and cash upon the
occurrence of the event requiring such adjustment.

                     (q) Adjustment in Number of Shares.

                     Upon each adjustment of the Exercise Price pursuant to this
Section 8, each Warrant outstanding prior to the making of the adjustment in the
Exercise Price shall thereafter evidence the right to receive upon payment of
the adjusted Exercise Price that number of shares of Common Stock (calculated to
the nearest hundredth) obtained from the following formula:


                                    N'   =   N    x  E
                                                    ---
                                                     E'

         where:

                N'   =   the adjusted number of Warrant Shares issuable upon
                         exercise of a Warrant by payment of the adjusted Exercise
                         Price.

                N    =   the number or Warrant Shares previously issuable upon
                         exercise of a Warrant by payment of the Exercise Price
                         prior to adjustment.

                E'   =   the adjusted Exercise Price.

                E    =   the Exercise Price prior to adjustment.



                     (r) Form of Warrants.

                     Irrespective of any adjustments in the Exercise Price or
the number or kind of shares purchasable upon the exercise of the Warrants,
Warrants theretofore or thereafter issued may continue to express the same price
and number and kind of shares as are stated in the Warrants initially issuable
pursuant to this Agreement.

                     SECTION 9. Fractional Interests. The Company shall not be
required to issue fractional Warrant Shares on the exercise of Warrants. If more
than one Warrant shall be presented for exercise in full at the same time by the
same holder, the number of full Warrant Shares which shall be issuable upon the
exercise thereof shall be computed on the basis of the aggregate number of
Warrant Shares purchasable on exercise of the Warrants so presented. If any
fraction of a Warrant Share would, except for the provisions of this Section 9,
be issuable on the exercise of any Warrants (or specified portion thereof), the
Company shall pay an amount in cash equal to the Exercise Price on the day
immediately preceding the date the Warrant is presented for exercise, multiplied
by such fraction.

                     SECTION 10. Mandatory Exercise. If at any time or on any
one or more times when Warrants are outstanding, the average closing price of
the Common Stock for any period of five consecutive trading days is equal to or
greater than the Target Share Price, the Company will have the right, on such
fifth consecutive trading day, to provide written notice (the “Mandatory
Exercise Notice”) of the Company’s intent to require the exercise of at least
50% and up to 100% of the Warrants originally issued on the date of this
Agreement (such number of Warrants, the “Mandatory Exercise Warrants”) at the
then applicable Exercise Price. The Mandatory Exercise Notice will be sent to
all Holders and will specify:

                     (1) the date of the mandatory exercise (the "Mandatory
Exercise Date"), which will be no less than 5 and no more than 10 business days
from the date of the Mandatory Exercise Notice;

                     (2) the number of Mandatory Exercise Warrants held by each
Holder (which will be determined on a pro rata basis); and

                     (3) that the Company has arranged for a purchaser of all of
the Warrant Shares to be issued upon exercise of the Mandatory Exercise Warrants
on the Mandatory Exercise Date and the cash purchase price (and other terms, if
applicable) for all of the Warrant Shares issuable upon exercise of the
Mandatory Exercise Warrants.

                     For purposes of this Section a "Warrant" shall be a Warrant
exercisable for one Warrant Share.

                     No Holder will be required to exercise its Mandatory
Exercise Warrants on the Mandatory Exercise Date unless (i) the Registration
Statement has become and remains effective such that all Holders can exercise
their pro rata share of the Mandatory Exercise Warrants and sell their Warrant
Shares publicly as of the Mandatory Exercise Date and (ii) the purchaser
arranged by the Company actually purchases all Warrant Shares issuable upon
exercise of the Mandatory Exercise Warrants for a cash price equal to or higher
than the Target Share Price) and all other terms of such purchase (if any) are
reasonably acceptable to such Holder. Notwithstanding the foregoing, nothing in
this Section 10 will prohibit Holders from selling, transferring or otherwise
disposing of their Warrants or Warrant Shares or exercising any of their
Warrants prior to the Mandatory Exercise Date.

                     SECTION 11. Stockholder Event. The Company will use all
commercially reasonable efforts to cause the holders of a majority of the
outstanding shares of Common Stock, in accordance with all statutory laws and
securities market or exchange rules applicable to the Company, to approve the
issuance of the Warrants and the Warrant Shares pursuant to this Agreement (such
approval, the “Stockholder Event”) on or prior to the Stockholder Event
Deadline. Upon the date of the Stockholder Event, the Company will promptly
deliver an officer’s certificate to the Warrant Agent certifying that the
Stockholder Event has occurred.

                     If the Stockholder Event does not occur on or before the
Stockholder Event Deadline, then the Series B Warrants will become immediately
exercisable after the Stockholder Event Deadline and at any time thereafter, for
cash equal to 105% times the current market price of the Common Stock on the day
prior to exercise, until such time as the Stockholder Event occurs. If and when
the Stockholder Event occurs, the Series B Warrants will become exercisable only
for Warrant Shares on the same terms as the Series A Warrants and shall no
longer be exercisable for cash pursuant to this Section 11.

                     SECTION 12. Notices to Warrant Holders. Upon any adjustment
of the Exercise Price pursuant to Section 8, the Company shall promptly
thereafter (1) cause to be filed with the Warrant Agent a certificate of a firm
of independent public accountants of recognized standing selected by the Board
of Directors of the Company (who may be the regular auditors of the Company)
setting forth the Exercise Price after such adjustment and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculations are based and setting forth the number of Warrant Shares (or
portion thereof) issuable after such adjustment in the Exercise Price, upon
exercise of a Warrant and payment of the adjusted Exercise Price, which
certificate will be conclusive evidence of the correctness of the matters set
forth therein, and (2) cause to be given to each of the registered holders of
the Warrant Certificates at his address appearing on the Warrant register
written notice of such adjustments by first-class mail, postage prepaid. Where
appropriate, such notice may be given in advance and included as a part of the
notice required to be mailed under the other provisions of this Section 12.

                     In case:

                     (a) the Company shall authorize the issuance to all holders
of shares of Common Stock of rights, options or warrants to subscribe for or
purchase shares of Common Stock or of any other subscription rights or warrants;
or

                     (b) the Company shall authorize the distribution to all
holders of shares of Common Stock of evidences of its indebtedness or assets
(other than cash dividends or cash distributions payable out of consolidated
earnings or earned surplus or dividends payable in shares of Common Stock or
distributions referred to in subsection (a) of Section 8 hereof); or

                     (c) of any consolidation or merger to which the Company is
a party and for which approval of any shareholders of the Company is required,
or of the conveyance or transfer of the properties and assets of the Company
substantially as an entirety, or of any reclassification or change of Common
Stock issuable upon exercise of the Warrants (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination), or a tender offer or exchange offer for
shares of Common Stock; or

                     (d) of the voluntary or involuntary dissolution,
liquidation or winding up of the Company; or

                     (e) the Company proposes to take any action (other than
actions of the character described in Section 8(a)) which would require an
adjustment of the Exercise Price pursuant to Section 8; then the Company shall
cause to be filed with the Warrant Agent and shall cause to be given to each of
the registered holders of the Warrant Certificates at his address appearing on
the Warrant register, at least 20 days (or 10 days in any case specified in
clauses (a) or (b) above) prior to the applicable record date hereinafter
specified, or promptly in the case of events for which there is no record date,
by first-class mail, postage prepaid, a written notice stating (i) the date as
of which the holders of record of shares of Common Stock to be entitled to
receive any such rights, options, warrants or distribution are to be determined,
or (ii) the initial expiration date set forth in any tender offer or exchange
offer for shares of Common Stock, or (iii) the date on which any such
consolidation, merger, conveyance, transfer, dissolution, liquidation or winding
up is expected to become effective or consummated, and the date as of which it
is expected that holders of record of shares of Common Stock shall be entitled
to exchange such shares for securities or other property, if any, deliverable
upon such reclassification, consolidation, merger, conveyance, transfer,
dissolution, liquidation or winding up. The failure to give the notice required
by this Section 12 or any defect therein shall not affect the legality or
validity of any distribution, right, option, warrant, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding up, or the vote upon
any action.

                     Nothing contained in this Agreement or in any of the
Warrant Certificates shall be construed as conferring upon the holders thereof
the right to vote or to consent or to receive notice as shareholders in respect
of the meetings of shareholders or the election of Directors of the Company or
any other matter, or any rights whatsoever as shareholders of the Company.

                     SECTION 13. Merger, Consolidation or Change of Name of
Warrant Agent. Any corporation into which the Warrant Agent may be merged or
with which it may be consolidated, or any corporation resulting from any merger
or consolidation to which the Warrant Agent shall be a party, or any corporation
succeeding to the business of the Warrant Agent, shall be the successor to the
Warrant Agent hereunder without the execution or filing of any paper or any
further act on the part of any of the parties hereto, provided that such
corporation would be eligible for appointment as a successor warrant agent under
the provisions of Section 16. In case at the time such successor to the Warrant
Agent shall succeed to the agency created by this Agreement, and in case at that
time any of the Warrant Certificates shall have been countersigned but not
delivered, any such successor to the Warrant Agent may adopt the
countersignature of the original Warrant Agent; and in case at that time any of
the Warrant Certificates shall not have been countersigned, any successor to the
Warrant Agent may countersign such Warrant Certificates either in the name of
the predecessor Warrant Agent or in the name of the successor to the Warrant
Agent; and in all such cases such Warrant Certificates shall have the full force
and effect provided in the Warrant Certificates and in this Agreement.

                     In case at any time the name of the Warrant Agent shall be
changed and at such time any of the Warrant Certificates shall have been
countersigned but not delivered, the Warrant Agent whose name has been changed
may adopt the countersignature under its prior name, and in case at that time
any of the Warrant Certificates shall not have been countersigned, the Warrant
Agent may countersign such Warrant Certificates either in its prior name or in
its changed name, and in all such cases such Warrant Certificates shall have the
full force and effect provided in the Warrant Certificates and in this
Agreement.

                     SECTION 14. Reports. After January 1, 2005 and for as long
as any of the Warrants are outstanding, whether or not the Company is then
subject to Section 13(a) or 15(d) of the Exchange Act, the Company will file
with the Commission (unless such filing is not permitted under the Exchange
Act), the annual reports, quarterly reports and other periodic reports
(including financial statements and reports) which the Company would have been
required to file with the Commission pursuant to such Section 13(a) or 15(d) if
the Company were so subject, and such documents shall be filed with the
Commission on or prior to the respective dates (the “Required Filing Dates”) by
which the Company would have been required so to file such documents if the
Company were so subject.

                     After January 1, 2005, to the extent the Company is not
subject to Section 13(a) or 15(d) of the Exchange Act, the Company will (i)
within 15 days of each Required Filing Date, (a) transmit or cause to be
transmitted by mail to all Holders, as their names and addresses appear in the
Warrant register, without cost to such Holders, and (b) file with the Warrant
Agent copies of the annual reports, quarterly reports and other periodic reports
which the Company would have been required to file with the Commission pursuant
to Section 13(a) or 15(d) of the Exchange Act if the Company were subject to
such Sections and (ii) promptly upon written request and payment of reasonable
cost of duplication and delivery, supply copies of such documents to any
prospective Holder at the Company’s cost.

                     SECTION 15. Warrant Agent. The Warrant Agent undertakes the
duties and obligations imposed by this Agreement upon the following terms and
conditions, by all of which the Company and the holders of Warrants, by their
acceptance thereof, shall be bound:

                     (a) The statements contained herein and in the Warrant
Certificates shall be taken as statements of the Company and the Warrant Agent
assumes no responsibility for the correctness of any of the same except such as
describe the Warrant Agent or action taken or to be taken by it. The Warrant
Agent assumes no responsibility with respect to the distribution of the Warrant
Certificates except as herein otherwise provided.

                     (b) The Warrant Agent shall not be responsible for any
failure of the Company to comply with any of the covenants contained in this
Agreement or in the Warrant Certificates to be complied with by the Company.

                     (c) The Warrant Agent may consult at any time with counsel
satisfactory to it (who may be counsel for the Company) and the Warrant Agent
shall incur no liability or responsibility to the Company or to any holder of
any Warrant Certificate in respect of any action taken, suffered or omitted by
it hereunder in good faith and in accordance with the opinion or the advice of
such counsel.

                     (d) The Warrant Agent shall incur no liability or
responsibility to the Company or to any holder of any Warrant Certificate for
any action taken in reliance on any Warrant Certificate, certificate of shares,
notice, resolution, waiver, consent, order, certificate, or other paper,
document or instrument believed by it to be genuine and to have been signed,
sent or presented by the proper party or parties.

                     (e) The Company agrees to pay to the Warrant Agent
reasonable compensation for all services rendered by the Warrant Agent in the
execution of this Agreement, to reimburse the Warrant Agent for all expenses,
taxes and governmental charges and other charges of any kind and nature incurred
by the Warrant Agent in the execution of this Agreement and to indemnify the
Warrant Agent and save it harmless against any and all liabilities, including
judgments, costs and counsel fees, for anything done or omitted by the Warrant
Agent in the execution of this Agreement except as a result of its negligence or
bad faith.

                     (f) The Warrant Agent shall be under no obligation to
institute any action, suit or legal proceeding or to take any other action
likely to involve expense unless the Company or one or more registered holders
of Warrant Certificates shall furnish the Warrant Agent with reasonable security
and indemnity for any costs and expenses which may be incurred, but this
provision shall not affect the power of the Warrant Agent to take such action as
it may consider proper, whether with or without any such security or indemnity.
All rights of action under this Agreement or under any of the Warrants may be
enforced by the Warrant Agent without the possession of any of the Warrant
Certificates or the production thereof at any trial or other proceeding relative
thereto, and any such action, suit or proceeding instituted by the Warrant Agent
shall be brought in its name as Warrant Agent and any recovery of judgment shall
be for the ratable benefit of the registered holders of the Warrants, as their
respective rights or interests may appear.

                     (g) The Warrant Agent, and any stockholder, director,
officer or employee of it, may buy, sell or deal in any of the Warrants or other
securities of the Company or become pecuniarily interested in any transaction in
which the Company may be interested, or contract with or lend money to the
Company or otherwise act as fully and freely as though it were not Warrant Agent
under this Agreement. Nothing herein shall preclude the Warrant Agent from
acting in any other capacity for the Company or for any other legal entity.

                     (h) The Warrant Agent shall act hereunder solely as agent
for the Company, and its duties shall be determined solely by the provisions
hereof. The Warrant Agent shall not be liable for anything which it may do or
refrain from doing in connection with this Agreement except for breach of such
duties or its own negligence or bad faith.

                     (i) The Warrant Agent shall not at any time be under any
duty or responsibility to any holder of any Warrant Certificate to make or cause
to be made any adjustment of the Exercise Price or number of the Warrant Shares
or other securities or property deliverable as provided in this Agreement, or to
determine whether any facts exist which may require any of such adjustments, or
with respect to the nature or extent of any such adjustments, when made, or with
respect to the method employed in making the same. The Warrant Agent shall not
be accountable with respect to the validity or value or the kind or amount of
any Warrant Shares or of any securities or property which may at any time be
issued or delivered upon the exercise of any Warrant or with respect to whether
any such Warrant Shares or other securities will when issued be validly issued
and fully paid and nonassessable, and makes no representation with respect
thereto.

                     SECTION 16. Change of Warrant Agent. The Warrant Agent may
resign upon at least 30 days prior written notice to the Company. If the Warrant
Agent shall so resign or become incapable of acting as Warrant Agent, the
Company shall appoint a successor to such Warrant Agent. If the Company shall
fail to make such appointment within a period of 30 days after it has been
notified in writing of such resignation or incapacity by the Warrant Agent or by
the registered holder of a Warrant Certificate, then the registered holder of
any Warrant Certificate may apply to any court of competent jurisdiction for the
appointment of a successor to the Warrant Agent. Pending appointment of a
successor to such Warrant Agent, either by the Company or by such a court, the
duties of the Warrant Agent shall be carried out by the Company. The holders of
a majority of the unexercised Warrants shall be entitled at any time to remove
the Warrant Agent and appoint a successor to such Warrant Agent. Such successor
to the Warrant Agent shall be subject to the reasonable approval of the Company
but need not be approved by the former Warrant Agent. After appointment the
successor to the Warrant Agent shall be vested with the same powers, rights,
duties and responsibilities as if it had been originally named as Warrant Agent
without further act or deed; but the former Warrant Agent shall deliver and
transfer to the successor to the Warrant Agent any property at the time held by
it hereunder and execute and deliver any further assurance, conveyance, act or
deed necessary for the purpose. Failure to give any notice provided for in this
Section 16, however, or any defect therein, shall not affect the legality or
validity of the appointment of a successor to the Warrant Agent.

                     SECTION 17. Notices to Company and Warrant Agent. Any
notice or demand authorized by this Agreement to be given or made by the Warrant
Agent or by the registered holder of any Warrant Certificate to or on the
Company shall be sufficiently given or made when and if deposited in the mail,
first class or registered, postage prepaid, addressed (until another address is
filed in writing by the Company with the Warrant Agent), as follows:

Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540
Phone No.: (609) 452-8900
Facsimile No.: (609) 951-0362
Attn: Chief Executive Officer


With a copy to: Interpool, Inc.
633 Third Avenue, 27th Floor
New York, New York 10017
Facsimile No.: (212) 986-2038
Attn: General Counsel


And: Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Facsimile No.: (212) 751-4864
Attn: Kirk A. Davenport II, Esq.


                     In case the Company shall fail to maintain such office or
agency or shall fail to give such notice of the location or of any change in the
location thereof, presentations may be made and notices and demands may be
served at the principal office of the Warrant Agent.

                     Any notice pursuant to this Agreement to be given by the
Company or by the registered holder(s) of any Warrant Certificate to the Warrant
Agent shall be sufficiently given when and if deposited in the mail, first-class
or registered, postage prepaid, addressed (until another address is filed in
writing by the Warrant Agent with the Company) to the Warrant Agent as follows:

U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107-2292
Attention: Richard Prokosch


                     SECTION 18. Supplements and Amendments. The Company and the
Warrant Agent may from time to time supplement or amend this Agreement without
the approval of any holders of Warrant Certificates in order to cure any
ambiguity or to correct or supplement any provision contained herein which may
be defective or inconsistent with any other provision herein, or to make any
other provisions in regard to matters or questions arising hereunder which the
Company and the Warrant Agent may deem necessary or desirable but no such
supplement or amendment shall in any way adversely affect the interests of the
holders of Warrant Certificates without prior written consent of the holders of
Warrants then exercisable for a majority of the then Warrant Shares.

                     SECTION 19. Successors and Assigns. All the covenants and
provisions of this Agreement by or for the benefit of the Company or the Warrant
Agent shall bind and inure to the benefit of their respective successors and
assigns hereunder.

                     SECTION 20. Termination. This Agreement shall terminate
when all Warrants have been exercised. The provisions of Section 15 shall
survive such termination.

                     SECTION 21. Governing Law. This Agreement and each Warrant
Certificate issued hereunder shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of said State.

                     SECTION 22. Benefits of This Agreement. Nothing in this
Agreement shall be construed to give to any person or corporation other than the
Company, the Warrant Agent and the registered holders of the Warrant
Certificates any legal or equitable right, remedy or claim under this Agreement;
but this Agreement shall be for the sole and exclusive benefit of the Company,
the Warrant Agent and the registered holders of the Warrant Certificates.

                     SECTION 23. Counterparts. This Agreement may be executed in
any number of counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

                     IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed, as of the day and year first above written.

INTERPOOL, INC.


By                                                       
Title                                                    


[Seal]


Attest:                                           
                      Secretary


U.S. BANK NATIONAL ASSOCIATION


By                                                       
Title                                                    


EXHIBIT A-1

[Form of Series A Warrant Certificate]

[Face]

[Insert applicable legends]

EXERCISABLE ON OR AFTER SEPTEMBER 14, 2004.

No. _____ Series A Warrants


Warrant Certificate

Interpool, Inc.

                     This Warrant Certificate certifies that ______________, or
registered assigns, is the registered holder of Series A Warrants (the
“Warrants”) to purchase Common Stock, par value $.001 per share (the “Common
Stock”), of Interpool, Inc., a Delaware corporation (the “Company”). Each
Warrant entitles the holder upon exercise prior to 5:00 p.m. New York City Time
on September 1, 2014 to receive from the Company at any time one fully paid and
nonassessable share of Common Stock (a “Warrant Share”) at the initial exercise
price (the “Exercise Price”) of $18.00 payable in lawful money of the United
States of America upon surrender of this Warrant Certificate and payment of the
Exercise Price at the office or agency of the Warrant Agent, but only subject to
the conditions set forth herein and in the Warrant Agreement referred to on the
reverse hereof. The Exercise Price and number of Warrant Shares issuable upon
exercise of the Warrants are subject to adjustment upon the occurrence of
certain events set forth in the Warrant Agreement.

                     If at any time while the Warrants are outstanding, the
average closing price of the Common Stock for any period of five consecutive
trading days is equal to or greater than the Target Share Price, the Company
will have the right, on such fifth consecutive trading day, to provide written
notice (the “Mandatory Exercise Notice”) of the Company’s intent to require the
exercise of certain of the outstanding Warrants on the terms described in the
Warrant Agreement.

                     Reference is hereby made to the further provisions of this
Warrant Certificate set forth on the reverse hereof and such further provisions
shall for all purposes have the same effect as though fully set forth at this
place.

                     This Warrant Certificate shall not be valid unless
countersigned by the Warrant Agent, as such term is used in the Warrant
Agreement.

                     This Warrant Certificate shall be governed and construed in
accordance with the internal laws of the State of New York.

                     IN WITNESS WHEREOF, ____________________________ has caused
this Warrant Certificate to be signed by its President and by its Secretary,
each by a facsimile of his signature, and has caused a facsimile of its
corporate seal to be affixed hereunto or imprinted hereon.

Dated:


INTERPOOL, INC.

By                                           
                   President

By                                           
                   Secretary


Countersigned

U.S. BANK NATIONAL ASSOCIATION as Warrant Agent


By                                                
          Authorized Signature


[Form of Warrant Certificate]

[Reverse]

                     The Warrants evidenced by this Warrant Certificate are part
of a duly authorized issue of Warrants entitling the holder on exercise to
receive shares of Common Stock, par value $.001 per share, of the Company (the
“Common Stock”), and are issued or to be issued pursuant to a Warrant Agreement
dated as of September 14, 2004 (the “Warrant Agreement”), duly executed and
delivered by the Company to U.S. Bank National Association, a nationally
chartered banking association, as warrant agent (the “Warrant Agent”), which
Warrant Agreement is hereby incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
registered holders or registered holder) of the Warrants. A copy of the Warrant
Agreement may be obtained by the holder hereof upon written request to the
Company.

                     Warrants may be exercised at any time on or after September
14, 2004 and from time to time prior to 5:00 p.m. New York City Time on
September 1, 2014. The holder of Warrants evidenced by this Warrant Certificate
may exercise them by surrendering this Warrant Certificate, with the form of
election to purchase set forth hereon properly completed and executed, together
with payment of the Exercise Price in cash at the office of the Warrant Agent.
In the event that upon any exercise of Warrants evidenced hereby the number of
Warrants exercised shall be less than the total number of Warrants evidenced
hereby, there shall be issued to the holder hereof or his assignee a new Warrant
Certificate evidencing the number of Warrants not exercised. No adjustment shall
be made for any dividends on any Common Stock issuable upon exercise of this
Warrant.

                     The Warrant Agreement provides that upon the occurrence of
certain events the Exercise Price set forth on the face hereof may, subject to
certain conditions, be adjusted. If the Exercise Price is adjusted, the Warrant
Agreement provides that the number of shares of Common Stock issuable upon the
exercise of each Warrant shall be adjusted. No fractions of a share of Common
Stock will be issued upon the exercise of any Warrant, but the Company will pay
the cash value thereof determined as provided in the Warrant Agreement.

                     The holders of the Warrants are entitled to certain
registration and other rights with respect to the Common Stock purchasable upon
exercise thereof. Said registration rights are set forth in full in an Investor
Rights Agreement dated as of September 14, 2004 among the Company and the
certain Purchasers named therein. A copy of the Investor Rights Agreement may be
obtained by the holder hereof upon written request to the Company or the Warrant
Agent.

                     Warrant Certificates, when surrendered at the office of the
Warrant Agent by the registered holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

                     Upon due presentation for registration of transfer of this
Warrant Certificate at the office of the Warrant Agent a new Warrant Certificate
or Warrant Certificates of like tenor and evidencing in the aggregate a like
number of Warrants shall be issued to the transferee(s) in exchange for this
Warrant Certificate, subject to the limitations provided in the Warrant
Agreement, without charge except for any tax or other governmental charge
imposed in connection therewith.

                     The Company and the Warrant Agent may deem and treat the
registered holder(s) thereof as the absolute owner(s) of this Warrant
Certificate (notwithstanding any notation of ownership or other writing hereon
made by anyone), for the purpose of any exercise hereof, of any distribution to
the holder(s) hereof, and for all other purposes, and neither the Company nor
the Warrant Agent shall be affected by any notice to the contrary. Neither the
Warrants nor this Warrant Certificate entitles any holder hereof to any rights
of a stockholder of the Company.

[Form of Election to Purchase]

(To Be Executed Upon Exercise Of Warrant)

                     The undersigned hereby irrevocably elects to exercise the
right, represented by this Warrant Certificate, to receive __________ shares of
Common Stock and herewith tenders payment for such shares to the order of
Interpool, Inc. in the amount of $______ in accordance with the terms hereof.

                     [If this Warrant is a Regulation S Warrant, insert the
following:

                     The undersigned hereby certifies that it is not a U.S.
person (as defined in Regulation S) and is not exercising the Warrant on behalf
of a U.S. person or the undersigned is delivering with this exercise notice a
written opinion of counsel to the effect that the Warrant and Warrant Shares
deliverable upon exercise thereof have been registered under the Securities Act
or are exempt from registration thereunder.]

                     The undersigned requests that a certificate for such shares
be registered in the name of ________________, whose address is
_______________________________ and that such shares be delivered to
________________ whose address is ___________ ______________________. If said
number of shares is less than all of the shares of Common Stock purchasable
hereunder, the undersigned requests that a new Warrant Certificate representing
the remaining balance of such shares be registered in the name of
______________, whose address is _________________________, and that such
Warrant Certificate be delivered to _________________, whose address is
__________________.

Signature:


Date:


Signature Guarantee


SCHEDULE OF EXCHANGES OF INTERESTS OF GLOBAL WARRANTS

The following exchanges of a part of this Global Warrant have been made:


                                                             Number of
                     Amount of            Amount of          Warrants in this
                     decrease in          increase in        Global Warrant      Signature of
                     Number of            Number of          following such      authorized officer
Date of Exchange     warrants in this     Warrants in this   decrease or         of Warrant Agent
                     Global Warrant       Global Warrant     increase
---------------------------------------------------------------------------------------------------



EXHIBIT A-2

FORM OF CERTIFICATE OF TRANSFER

Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540

U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107-2292

                     Re: Warrants

                     Reference is hereby made to the Warrant Agreement, dated as
of September 14, 2004 (the “Warrant Agreement”), between Interpool, Inc., as
issuer (the “Company”), and U.S. Bank, N.A., as warrant agent. Capitalized terms
used but not defined herein shall have the meanings given to them in the Warrant
Agreement.

                     ___________________, (the “Transferor”) owns and proposes
to transfer the __________ Warrant[s] or interest in such Warrant[s]
representing __________ Warrant[s] specified in Annex A hereto in such
Warrant[s] or interests (the “Transfer”), to ___________________________ (the
“Transferee”), as further specified in Annex A hereto. In connection with the
Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

                     1. |_| Check if Transferee will take delivery of a
beneficial interest in the 144A Global Warrant or a Definitive Warrant Pursuant
to Rule 144A. The Transfer is being effected pursuant to and in accordance with
Rule 144A under the United States Securities Act of 1933, as amended (the
"Securities Act"), and, accordingly, the Transferor hereby further certifies
that the beneficial interest or Definitive Warrant is being transferred to a
Person that the Transferor reasonably believed and believes is purchasing the
beneficial interest or Definitive Warrant for its own account, or for one or
more accounts with respect to which such Person exercises sole investment
discretion, and such Person and each such account is a "qualified institutional
buyer" within the meaning of Rule 144A in a transaction meeting the requirements
of Rule 144A and such Transfer is in compliance with any applicable blue sky
securities laws of any state of the United States. Upon consummation of the
proposed Transfer in accordance with the terms of the Warrant Agreement, the
transferred beneficial interest or Definitive Warrant will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the 144A Global Warrant and/or the Definitive Warrant and in the Warrant
Agreement and the Securities Act.

                     2. |_| Check if Transferee will take delivery of a
beneficial interest in the Regulation S Global Warrant or a Regulation S
Definitive Warrant. The Transfer is being effected pursuant to and in accordance
with Rule 903 or Rule 904 under the Securities Act and, accordingly, the
Transferor hereby further certifies that (i) the Transfer is not being made to a
person in the United States and (x) at the time the buy order was originated,
the Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person. Upon consummation of the
proposed transfer in accordance with the terms of the Warrant Agreement, the
transferred beneficial interest or Definitive Warrant will be subject to the
restrictions on Transfer enumerated in the Private Placement Legend and
Regulation S Legend printed on Regulation S Global Warrant and/or the Regulation
S Definitive Warrant and in the Warrant Agreement and the Securities Act.

                     3. |_| Check and complete if Transferee will take delivery
of a Definitive Warrant pursuant to any provision of the Securities Act other
than Rule 144A or Regulation S. The Transfer is being effected in compliance
with the transfer restrictions applicable to beneficial interests in Restricted
Global Warrants and Restricted Definitive Warrants and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):

(a) |_| such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;


or

(b) |_| such Transfer is being effected to the Company or a subsidiary thereof;


or

(c) |_| such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;


or

(d) |_| such Transfer is being effected to an Institutional Accredited Investor
and pursuant to exemption from the registration requirements of the Securities
Act other than Rule 144A, Rule 144 or Rule 904, and the Transferor hereby
further certifies that it has not engaged in any general solicitation within the
meaning of Regulation D under the Securities Act and the Transfer complies with
the transfer restrictions applicable to beneficial interests in a Restricted
Global Warrant or Restricted Definitive Warrants and the requirements of the
exemption claimed, which certification is supported by (1) a certificate
executed by the Transferee in a form reasonably satisfactory to the Company and
the Warrant Agent and (2) if the Company or the Warrant Agent requests, an
Opinion of Counsel provided by the Transferor or the Transferee (a copy of which
the Transferor has attached to this certification), to the effect that such
Transfer is in compliance with the Securities Act. Upon consummation of the
proposed transfer in accordance with the terms of the Warrant Agreement, the
transferred beneficial interest or Definitive Warrant will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Definitive Warrants and in the Warrant Agreement and the Securities Act.


                     4. |_| Check if Transferee will take delivery of a
beneficial interest in an Unrestricted Global Warrant or of an Unrestricted
Definitive Warrant.

(a) |_| Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Warrant
Agreement and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Warrant Agreement
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Warrant Agreement, the transferred
beneficial interest or Definitive Warrant will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Warrants, on Restricted Definitive Warrants and in the
Warrant Agreement.


(b) |_| Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 904 under the Securities Act
and in compliance with the transfer restrictions contained in the Warrant
Agreement and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Warrant Agreement
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Warrant Agreement, the transferred
beneficial interest or Definitive Warrant will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Warrants, on Restricted Definitive Warrants and in the
Warrant Agreement.


(c) |_| Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Warrant Agreement and any applicable blue sky securities laws of any State of
the United States and (ii) the restrictions on transfer contained in the Warrant
Agreement and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Warrant Agreement, the transferred
beneficial interest or Definitive Warrant will not be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Warrants or Restricted Definitive Warrants and in the
Warrant Agreement.


                     This certificate and the statements contained herein are
made for your benefit and the benefit of the Company.

                                           
                                           [Insert Name of Transferor]
By:                                     
                     Name
                     Title


Dated:                                                   


ANNEX A TO CERTIFICATE OF TRANSFER

1.      The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

(a) |_| a beneficial interest in the:


(i) |_| 144A Global Warrant, or


(ii) |_| Regulation S Global Warrant; or


(b) |_| a Restricted Definitive Warrant.


2.      After the Transfer the Transferee will hold:

[CHECK ONE]

(a) |_| a beneficial interest in the:


(i) |_| 144A Global Warrant, or


(ii) |_| Regulation S Global Warrant, or


(iii)|_| Unrestricted Global Warrant; or


(b) |_| a Restricted Definitive Warrant; or


(c) |_| an Unrestricted Definitive Warrant,


in accordance with the terms of the Warrant Agreement.


Exhibit A-3

FORM OF CERTIFICATE OF EXCHANGE

Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540

U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107-2292

                     Re: Warrants

(CUSIP ____________)

                     Reference is hereby made to the Warrant Agreement, dated as
of September 14, 2004 (the “Warrant Agreement”), between Interpool, Inc., as
issuer (the “Company”), and U.S. Bank, N.A., as warrant agent. Capitalized terms
used but not defined herein shall have the meanings given to them in the Warrant
Agreement.

                     __________________________, (the “Owner”) owns and proposes
to exchange the ___________ Warrant[s] or interest in such Warrant[s]
representing [____________] Warrant[s] specified herein, in such Warrant[s] or
interests (the “Exchange”). In connection with the Exchange, the Owner hereby
certifies that:

                     1. Exchange of Restricted Definitive Warrants or Beneficial
Interests in a Restricted Global Warrant for Unrestricted Definitive Warrants or
Beneficial Interests in an Unrestricted Global Warrant

(a) |_| Check if Exchange is from beneficial interest in a Restricted Global
Warrant to beneficial interest in an Unrestricted Global Warrant. In connection
with the Exchange of the Owner's beneficial interest in a Restricted Global
Warrant for a beneficial interest in an Unrestricted Global Warrant in an equal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner's own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Warrants and pursuant to and in accordance with the United States Securities Act
of 1933, as amended (the "Securities Act"), (iii) the restrictions on transfer
contained in the Warrant Agreement and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest in an Unrestricted Global Warrant is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.


(b) |_| Check if Exchange is from beneficial interest in a Restricted Global
Warrant to Unrestricted Definitive Warrant. In connection with the Exchange of
the Owner's beneficial interest in a Restricted Global Warrant for an
Unrestricted Definitive Warrant, the Owner hereby certifies (i) the Definitive
Warrant is being acquired for the Owner's own account without transfer, (ii)
such Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Warrants and pursuant to and in accordance
with the Securities Act, (iii) the restrictions on transfer contained in the
Warrant Agreement and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the Definitive Warrant is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.


(c) |_| Check if Exchange is from Restricted Definitive Warrant to beneficial
interest in an Unrestricted Global Warrant. In connection with the Owner's
Exchange of a Restricted Definitive Warrant for a beneficial interest in an
Unrestricted Global Warrant, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner's own account without transfer, (ii)
such Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Warrants and pursuant to and in accordance
with the Securities Act, (iii) the restrictions on transfer contained in the
Warrant Agreement and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.


(d) |_| Check if Exchange is from Restricted Definitive Warrant to Unrestricted
Definitive Warrant. In connection with the Owner's Exchange of a Restricted
Definitive Warrant for an Unrestricted Definitive Warrant, the Owner hereby
certifies (i) the Unrestricted Definitive Warrant is being acquired for the
Owner's own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to Restricted Definitive
Warrants and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Warrant Agreement and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act and (iv) the Unrestricted Definitive Warrant is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.


                     2. Exchange of Restricted Definitive Warrants or Beneficial
Interests in Restricted Global Warrants for Restricted Definitive Warrants or
Beneficial Interests in Restricted Global Warrants


(a) |_| Check if Exchange is from beneficial interest in a Restricted Global
Warrant to Restricted Definitive Warrant. In connection with the Exchange of the
Owner's beneficial interest in a Restricted Global Warrant for a Restricted
Definitive Warrant in a number equal to the number of beneficial interests
exchanged, the Owner hereby certifies that the Restricted Definitive Warrant is
being acquired for the Owner's own account without transfer. Upon consummation
of the proposed Exchange in accordance with the terms of the Warrant Agreement,
the Restricted Definitive Warrant issued will continue to be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Definitive Warrant and in the Warrant Agreement and the
Securities Act.


(b) Check if Exchange is from Restricted Definitive Warrant to beneficial
interest in a Restricted Global Warrant. In connection with the Exchange of the
Owner's Restricted Definitive Warrant for a beneficial interest in the [CHECK
ONE] |_| 144A Global Warrant |_| Regulation S Global Warrant in a number equal
to the number of beneficial interests exchanged, the Owner hereby certifies (i)
the beneficial interest is being acquired for the Owner's own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Warrants and pursuant
to and in accordance with the Securities Act, and in compliance with any
applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Exchange in accordance with the terms of the
Warrant Agreement, the beneficial interest issued will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the relevant Restricted Global Warrant and in the Warrant Agreement and the
Securities Act.


                     This certificate and the statements contained herein are
made for your benefit and the benefit of the Company.

                                           
                                           [Insert Name of Transferor]
By:                                     
                     Name
                     Title


Dated:                                                   


EXHIBIT B-1

[Form of Series B Warrant Certificate]

[Face]

[Insert applicable legends]

EXERCISABLE ON OR AFTER THE ISSUANCE OF THIS SERIES B WARRANT HAS
BEEN APPROVED BY HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES
OF THE COMPANY’S COMMON STOCK IN ACCORDANCE WITH ALL STATUTORY
LAWS AND SECURITIES MARKET OR EXCHANGE RULES APPLICABLE TO THE
COMPANY (THE "STOCKHOLDER EVENT").

No._____________ Series B Warrants


Warrant Certificate

Interpool, Inc.

                     This Warrant Certificate certifies that ______________, or
registered assigns, is the registered holder of Series B Warrants (the
“Warrants”) to purchase Common Stock, par value $.001 per share (the “Common
Stock”), of Interpool, Inc., a Delaware corporation (the “Company”). Each
Warrant entitles the holder upon exercise on or after the Stockholder Event
described in Section 11 of the Warrant Agreement and prior to 5:00 p.m. New York
City Time on September 1, 2014 to receive from the Company at any time one fully
paid and nonassessable share of Common Stock (a “Warrant Share”) at the initial
exercise price (the “Exercise Price”) of $18.00 payable in lawful money of the
United States of America upon surrender of this Warrant Certificate and payment
of the Exercise Price at the office or agency of the Warrant Agent, but only
subject to the conditions set forth herein and in the Warrant Agreement referred
to on the reverse hereof. The Exercise Price and number of Warrant Shares
issuable upon exercise of the Warrants are subject to adjustment upon the
occurrence of certain events set forth in the Warrant Agreement. To the extent
that the Stockholder Event does not occur on or prior to the Stockholder Event
Deadline (as defined in Section 11 of the Warrant Agreement), the Warrants will
become immediately exercisable after the Stockholder Event Deadline and at any
time thereafter, for cash in an amount equal to 105% times the current market
price of the Common Stock, until such time as the Stockholder Event occurs.

                     If at any time while the Warrants are outstanding, the
average closing price of the Common Stock for any period of five consecutive
trading days is equal to or greater than the Target Share Price, the Company
will have the right, on such fifth consecutive trading day, to provide written
notice (the “Mandatory Exercise Notice”) of the Company’s intent to require the
exercise of certain of the outstanding Warrants on the terms described in the
Warrant Agreement.

                     Reference is hereby made to the further provisions of this
Warrant Certificate set forth on the reverse hereof and such further provisions
shall for all purposes have the same effect as though fully set forth at this
place.

                     This Warrant Certificate shall not be valid unless
countersigned by the Warrant Agent, as such term is used in the Warrant
Agreement.

                     This Warrant Certificate shall be governed and construed in
accordance with the internal laws of the State of New York.

                     IN WITNESS WHEREOF, ____________________________ has caused
this Warrant Certificate to be signed by its President and by its Secretary,
each by a facsimile of his signature, and has caused a facsimile of its
corporate seal to be affixed hereunto or imprinted hereon.

INTERPOOL, INC.

By                                           
                   President

By                                           
                   Secretary


Countersigned

U.S. BANK NATIONAL ASSOCIATION as Warrant Agent


By                                                
          Authorized Signature


[Form of Warrant Certificate]

[Reverse]

                     The Warrants evidenced by this Warrant Certificate are part
of a duly authorized issue of Warrants entitling the holder on exercise to
receive shares of Common Stock, par value $.001 per share, of the Company (the
“Common Stock”), and are issued or to be issued pursuant to a Warrant Agreement
dated as of September 14, 2004 (the “Warrant Agreement”), duly executed and
delivered by the Company to U.S. Bank National Association, a nationally
chartered banking association, as warrant agent (the “Warrant Agent”), which
Warrant Agreement is hereby incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
registered holders or registered holder) of the Warrants. A copy of the Warrant
Agreement may be obtained by the holder hereof upon written request to the
Company.

                     Warrants may be exercised at any time on or after the
Stockholder Event and prior to 5:00 p.m. New York City Time on September 1,
2014. The holder of Warrants evidenced by this Warrant Certificate may exercise
them by surrendering this Warrant Certificate, with the form of election to
purchase set forth hereon properly completed and executed, together with payment
of the Exercise Price in cash at the office of the Warrant Agent. In the event
that upon any exercise of Warrants evidenced hereby the number of Warrants
exercised shall be less than the total number of Warrants evidenced hereby,
there shall be issued to the holder hereof or his assignee a new Warrant
Certificate evidencing the number of Warrants not exercised. To the extent that
the Stockholder Event does not occur on or prior to the Stockholder Event
Deadline (as defined in Section 11 of the Warrant Agreement), the Warrants will
become immediately exercisable after the Stockholder Event Deadline and at any
time thereafter, for cash in an amount equal to 105% times the current market
price of the Common Stock, until such time as the Stockholder Event occurs. No
adjustment shall be made for any dividends on any Common Stock issuable upon
exercise of this Warrant.

                     The Warrant Agreement provides that upon the occurrence of
certain events the Exercise Price set forth on the face hereof may, subject to
certain conditions, be adjusted. If the Exercise Price is adjusted, the Warrant
Agreement provides that the number of shares of Common Stock issuable upon the
exercise of each Warrant shall be adjusted. No fractions of a share of Common
Stock will be issued upon the exercise of any Warrant, but the Company will pay
the cash value thereof determined as provided in the Warrant Agreement.

                     The holders of the Warrants are entitled to certain
registration and other rights with respect to the Common Stock purchasable upon
exercise thereof. Said registration rights are set forth in full in an Investor
Rights Agreement dated as of September 14, 2004 among the Company and the
certain Purchasers named therein. A copy of the Investor Rights Agreement may be
obtained by the holder hereof upon written request to the Company or the Warrant
Agent.

                     Warrant Certificates, when surrendered at the office of the
Warrant Agent by the registered holder thereof in person or by legal
representative or attorney duly authorized in writing, may be exchanged, in the
manner and subject to the limitations provided in the Warrant Agreement, but
without payment of any service charge, for another Warrant Certificate or
Warrant Certificates of like tenor evidencing in the aggregate a like number of
Warrants.

                     Upon due presentation for registration of transfer of this
Warrant Certificate at the office of the Warrant Agent a new Warrant Certificate
or Warrant Certificates of like tenor and evidencing in the aggregate a like
number of Warrants shall be issued to the transferee(s) in exchange for this
Warrant Certificate, subject to the limitations provided in the Warrant
Agreement, without charge except for any tax or other governmental charge
imposed in connection therewith.

                     The Company and the Warrant Agent may deem and treat the
registered holder(s) thereof as the absolute owner(s) of this Warrant
Certificate (notwithstanding any notation of ownership or other writing hereon
made by anyone), for the purpose of any exercise hereof, of any distribution to
the holder(s) hereof, and for all other purposes, and neither the Company nor
the Warrant Agent shall be affected by any notice to the contrary. Neither the
Warrants nor this Warrant Certificate entitles any holder hereof to any rights
of a stockholder of the Company.

[Form of Election to Purchase]

(To Be Executed Upon Exercise Of Warrant)

                     The undersigned hereby irrevocably elects to exercise the
right, represented by this Warrant Certificate, to receive __________ shares of
Common Stock and herewith tenders payment for such shares to the order of
Interpool, Inc. in the amount of $______ in accordance with the terms hereof.

                     [If this Warrant is a Regulation S Warrant, insert the
following:

                     The undersigned hereby certifies that it is not a U.S.
person (as defined in Regulation S) and is not exercising the Warrant on behalf
of a U.S. person or the undersigned is delivering with this exercise notice a
written opinion of counsel to the effect that the Warrant and Warrant Shares
deliverable upon exercise thereof have been registered under the Securities Act
or are exempt from registration thereunder.]

                     The undersigned requests that a certificate for such shares
be registered in the name of ________________, whose address is
_______________________________ and that such shares be delivered to
________________ whose address is ___________ ______________________. If said
number of shares is less than all of the shares of Common Stock purchasable
hereunder, the undersigned requests that a new Warrant Certificate representing
the remaining balance of such shares be registered in the name of
______________, whose address is _________________________, and that such
Warrant Certificate be delivered to _________________, whose address is
__________________.

Signature:


Date:


Signature Guarantee


SCHEDULE OF EXCHANGES OF INTERESTS OF GLOBAL WARRANTS

The following exchanges of a part of this Global Warrant have been made:


                                                             Number of
                     Amount of            Amount of          Warrants in this
                     decrease in          increase in        Global Warrant      Signature of
                     Number of            Number of          following such      authorized officer
Date of Exchange     warrants in this     Warrants in this   decrease or         of Warrant Agent
                     Global Warrant       Global Warrant     increase
---------------------------------------------------------------------------------------------------



EXHIBIT B-2

FORM OF CERTIFICATE OF TRANSFER

Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540

U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107-2292

                     Re: Warrants

                     Reference is hereby made to the Warrant Agreement, dated as
of September 14, 2004 (the “Warrant Agreement”), between Interpool, Inc., as
issuer (the “Company”), and U.S. Bank, N.A., as warrant agent. Capitalized terms
used but not defined herein shall have the meanings given to them in the Warrant
Agreement.

                     ___________________, (the “Transferor”) owns and proposes
to transfer the __________ Warrant[s] or interest in such Warrant[s]
representing __________ Warrant[s] specified in Annex A hereto in such
Warrant[s] or interests (the “Transfer”), to ___________________________ (the
“Transferee”), as further specified in Annex A hereto. In connection with the
Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

                     1. |_| Check if Transferee will take delivery of a
beneficial interest in the 144A Global Warrant or a Definitive Warrant Pursuant
to Rule 144A. The Transfer is being effected pursuant to and in accordance with
Rule 144A under the United States Securities Act of 1933, as amended (the
"Securities Act"), and, accordingly, the Transferor hereby further certifies
that the beneficial interest or Definitive Warrant is being transferred to a
Person that the Transferor reasonably believed and believes is purchasing the
beneficial interest or Definitive Warrant for its own account, or for one or
more accounts with respect to which such Person exercises sole investment
discretion, and such Person and each such account is a "qualified institutional
buyer" within the meaning of Rule 144A in a transaction meeting the requirements
of Rule 144A and such Transfer is in compliance with any applicable blue sky
securities laws of any state of the United States. Upon consummation of the
proposed Transfer in accordance with the terms of the Warrant Agreement, the
transferred beneficial interest or Definitive Warrant will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the 144A Global Warrant and/or the Definitive Warrant and in the Warrant
Agreement and the Securities Act.

                     2. |_| Check if Transferee will take delivery of a
beneficial interest in the Regulation S Global Warrant or a Regulation S
Definitive Warrant. The Transfer is being effected pursuant to and in accordance
with Rule 903 or Rule 904 under the Securities Act and, accordingly, the
Transferor hereby further certifies that (i) the Transfer is not being made to a
person in the United States and (x) at the time the buy order was originated,
the Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person. Upon consummation of the
proposed transfer in accordance with the terms of the Warrant Agreement, the
transferred beneficial interest or Definitive Warrant will be subject to the
restrictions on Transfer enumerated in the Private Placement Legend and
Regulation S Legend printed on the Regulation S Global Warrant and/or the
Regulation S Definitive Warrant and in the Warrant Agreement and the Securities
Act.

                     3. |_| Check and complete if Transferee will take delivery
of a Definitive Warrant pursuant to any provision of the Securities Act other
than Rule 144A or Regulation S. The Transfer is being effected in compliance
with the transfer restrictions applicable to beneficial interests in Restricted
Global Warrants and Restricted Definitive Warrants and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):

(a) |_| such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;


or

(b) |_| such Transfer is being effected to the Company or a subsidiary thereof;


or

(c) |_| such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;


or

(d) |_| such Transfer is being effected to an Institutional Accredited Investor
and pursuant to another exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144 or Rule 904, and the Transferor
hereby further certifies it has not engaged in any general solicitation within
the meaning of Regulation D under the Securities Act and that the Transfer
complies with the transfer restrictions applicable to beneficial interests in a
Restricted Global Warrant or Restricted Definitive Warrants and the requirements
of the exemption claimed, which certification is supported by (1) a certificate
executed by the Transferee in a form reasonably satisfactory to the Company and
the Warrant Agent and (2) if the Company or the Warrant Agent requests, an
Opinion of Counsel provided by the Transferor or the Transferee (a copy of which
the Transferor has attached to this certification), to the effect that such
Transfer is in compliance with the Securities Act. Upon consummation of the
proposed transfer in accordance with the terms of the Warrant Agreement, the
transferred beneficial interest or Definitive Warrant will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Definitive Warrants and in the Warrant Agreement and the Securities Act.


                     4. |_| Check if Transferee will take delivery of a
beneficial interest in an Unrestricted Global Warrant or of an Unrestricted
Definitive Warrant.

(a) |_| Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Warrant
Agreement and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Warrant Agreement
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Warrant Agreement, the transferred
beneficial interest or Definitive Warrant will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Warrants, on Restricted Definitive Warrants and in the
Warrant Agreement.


(b) |_| Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 904 under the Securities Act
and in compliance with the transfer restrictions contained in the Warrant
Agreement and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Warrant Agreement
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Warrant Agreement, the transferred
beneficial interest or Definitive Warrant will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Warrants, on Restricted Definitive Warrants and in the
Warrant Agreement.


(c) |_| Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Warrant Agreement and any applicable blue sky securities laws of any State of
the United States and (ii) the restrictions on transfer contained in the Warrant
Agreement and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Warrant Agreement, the transferred
beneficial interest or Definitive Warrant will not be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Warrants or Restricted Definitive Warrants and in the
Warrant Agreement.


                     This certificate and the statements contained herein are
made for your benefit and the benefit of the Company.

                                           
                                           [Insert Name of Transferor]
By:                                     
                     Name
                     Title


Dated:                                                   


ANNEX A TO CERTIFICATE OF TRANSFER

1.      The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

(a) |_| a beneficial interest in the:


(i) |_| 144A Global Warrant, or


(ii) |_| Regulation S Global Warrant; or


(b) |_| a Restricted Definitive Warrant.


2.      After the Transfer the Transferee will hold:

[CHECK ONE]

(a) |_| a beneficial interest in the:


(i) |_| 144A Global Warrant, or


(ii) |_| Regulation S Global Warrant, or


(iii)|_| Unrestricted Global Warrant; or


(b) |_| a Restricted Definitive Warrant; or


(c) |_| an Unrestricted Definitive Warrant,


in accordance with the terms of the Warrant Agreement.


EXHIBIT B-3

FORM OF CERTIFICATE OF EXCHANGE

Interpool, Inc.
211 College Road East
Princeton, New Jersey 08540

U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107-2292

                     Re: Warrants

(CUSIP ____________)

                     Reference is hereby made to the Warrant Agreement, dated as
of September 14, 2004 (the “Warrant Agreement”), between Interpool, Inc., as
issuer (the “Company”), and U.S. Bank, N.A., as warrant agent. Capitalized terms
used but not defined herein shall have the meanings given to them in the Warrant
Agreement.

                     __________________________, (the “Owner”) owns and proposes
to exchange the ___________ Warrant[s] or interest in such Warrant[s]
representing [____________] Warrant[s] specified herein, in such Warrant[s] or
interests (the “Exchange”). In connection with the Exchange, the Owner hereby
certifies that:

                     1. Exchange of Restricted Definitive Warrants or Beneficial
Interests in a Restricted Global Warrant for Unrestricted Definitive Warrants or
Beneficial Interests in an Unrestricted Global Warrant

(a) |_| Check if Exchange is from beneficial interest in a Restricted Global
Warrant to beneficial interest in an Unrestricted Global Warrant. In connection
with the Exchange of the Owner's beneficial interest in a Restricted Global
Warrant for a beneficial interest in an Unrestricted Global Warrant in an equal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner's own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Warrants and pursuant to and in accordance with the United States Securities Act
of 1933, as amended (the "Securities Act"), (iii) the restrictions on transfer
contained in the Warrant Agreement and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
beneficial interest in an Unrestricted Global Warrant is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.


(b) |_| Check if Exchange is from beneficial interest in a Restricted Global
Warrant to Unrestricted Definitive Warrant. In connection with the Exchange of
the Owner's beneficial interest in a Restricted Global Warrant for an
Unrestricted Definitive Warrant, the Owner hereby certifies (i) the Definitive
Warrant is being acquired for the Owner's own account without transfer, (ii)
such Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Warrants and pursuant to and in accordance
with the Securities Act, (iii) the restrictions on transfer contained in the
Warrant Agreement and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the Definitive Warrant is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.


(c) |_| Check if Exchange is from Restricted Definitive Warrant to beneficial
interest in an Unrestricted Global Warrant. In connection with the Owner's
Exchange of a Restricted Definitive Warrant for a beneficial interest in an
Unrestricted Global Warrant, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner's own account without transfer, (ii)
such Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Warrants and pursuant to and in accordance
with the Securities Act, (iii) the restrictions on transfer contained in the
Warrant Agreement and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.


(d) |_| Check if Exchange is from Restricted Definitive Warrant to Unrestricted
Definitive Warrant. In connection with the Owner's Exchange of a Restricted
Definitive Warrant for an Unrestricted Definitive Warrant, the Owner hereby
certifies (i) the Unrestricted Definitive Warrant is being acquired for the
Owner's own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to Restricted Definitive
Warrants and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Warrant Agreement and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act and (iv) the Unrestricted Definitive Warrant is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.


                     2. Exchange of Restricted Definitive Warrants or Beneficial
Interests in Restricted Global Warrants for Restricted Definitive Warrants or
Beneficial Interests in Restricted Global Warrants

(a) |_| Check if Exchange is from beneficial interest in a Restricted Global
Warrant to Restricted Definitive Warrant. In connection with the Exchange of the
Owner's beneficial interest in a Restricted Global Warrant for a Restricted
Definitive Warrant in a number equal to the number of beneficial interests
exchanged, the Owner hereby certifies that the Restricted Definitive Warrant is
being acquired for the Owner's own account without transfer. Upon consummation
of the proposed Exchange in accordance with the terms of the Warrant Agreement,
the Restricted Definitive Warrant issued will continue to be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Definitive Warrant and in the Warrant Agreement and the
Securities Act.


(b) Check if Exchange is from Restricted Definitive Warrant to beneficial
interest in a Restricted Global Warrant. In connection with the Exchange of the
Owner's Restricted Definitive Warrant for a beneficial interest in the [CHECK
ONE] |_| 144A Global Warrant |_| Regulation S Global Warrant in a number equal
to the number of beneficial interests exchanged, the Owner hereby certifies (i)
the beneficial interest is being acquired for the Owner's own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Warrants and pursuant
to and in accordance with the Securities Act, and in compliance with any
applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Exchange in accordance with the terms of the
Warrant Agreement, the beneficial interest issued will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the relevant Restricted Global Warrant and in the Warrant Agreement and the
Securities Act.


                     This certificate and the statements contained herein are
made for your benefit and the benefit of the Company.

                                           
                                           [Insert Name of Transferor]
By:                                     
                     Name
                     Title


Dated:                                                   
